
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


AGREEMENT OF PURCHASE AND SALE

between

GREAT MALL OF THE BAY AREA ASSOCIATES, L.P.,

a Delaware limited partnership

as Seller

and

THE MILLS LIMITED PARTNERSHIP,

a Delaware limited partnership,

as Buyer

with Escrow Instructions for

LAWYERS TITLE INSURANCE CORPORATION

as Escrow Agent

Dated as of May 8, 2003


--------------------------------------------------------------------------------





AGREEMENT OF PURCHASE AND SALE


        THIS AGREEMENT OF PURCHASE AND SALE (this "Agreement"), dated as of
May 8, 2003, is between GREAT MALL OF THE BAY AREA ASSOCIATES, L.P., a Delaware
limited partnership ("Seller"), and THE MILLS LIMITED PARTNERSHIP, a Delaware
limited partnership ("Buyer").


ARTICLE 1

CERTAIN DEFINITIONS


        Section 1.1    Definitions.    The parties hereby agree that the
following terms shall have the meanings hereinafter set forth, such definitions
to be applicable equally to the singular and plural forms, and to the masculine
and feminine forms, of such terms:

        "Additional Deposit" shall have the meaning ascribed in Section 2.3.

        "Additional Rent" shall have the meaning ascribed in Section 9.9(d).

        "Adjoining Owners" shall mean collectively the parties named in the
Operating Agreements or their respective successors in title, if any.

        "Adjustment Statement" shall have the meaning ascribed in
Section 9.9(a).

        "Affiliate" shall mean any person or entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with Buyer or Seller, as the case may be. For the purposes of
this definition, "control" means the possession, direct or indirect, of the
power to direct or cause the direction of the day to day management and policies
of a person, whether through the ownership of voting securities, by contract or
otherwise, and the terms "controlling" and "controlled" have the meanings
correlative to the foregoing.

        "Aged Receivables Report" shall have the meaning ascribed in
Section 3.2.

        "Agreement" shall mean this Agreement, as the same may be amended,
modified, or supplemented from time to time in writing by the parties hereto.

        "Anchors" means all Tenants under Leases which contain no less than
10,000 square feet of gross leasable area.

        "Assignment and Assumption of Contracts" shall have the meaning ascribed
in Section 9.7(d).

        "Assignment and Assumption of Leases" shall have the meaning ascribed in
Section 9.7(c).

        "Bill of Sale" shall have the meaning ascribed in Section 9.7(b).

        "Broker" shall mean Merrill, Lynch, Pierce, Fenner & Smith Incorporated,
a Delaware corporation, who has provided certain financial advice and services
to Seller pursuant to agreement dated January 2, 2003 ("Broker Agreement").

        "Broker's Commission" shall mean the success fee payable by Seller to
Broker as provided in the Broker Agreement and as otherwise set forth in
Section 9.10.

        "Closing" shall have the meaning ascribed in Section 9.2.

        "Closing Date" shall mean, TIME BEING OF THE ESSENCE, the date on which
the Closing shall occur, but in no event later than the date set forth in
Section 9.2.

        "Commissions" shall mean all commissions, referral fees, payments and
obligations of Seller to make payments to leasing agents, leasing brokers or
other parties with respect to the leasing of all or any part of the Property,
whether such agreements are contained in a Lease or in any separate Commission
Agreement.

2

--------------------------------------------------------------------------------

        "Commission Agreements" shall mean all written agreements and documents
obligating Seller or the Property Manager to pay Commissions that are not
contained in a Lease, together with all amendments thereto or modifications
thereof.

        "Contracts" shall mean the service contracts, personal property leases,
construction contracts, utility agreements and other contracts relating to the
operation or ongoing maintenance of the Property to which Seller is a party or
by which Seller is bound and described in Exhibit "D" and all other service
contracts, personal property leases, construction contracts, utility agreements
and other similar contracts, as well as any amendments, supplements or
modifications to any of the foregoing entered into by Seller after the Effective
Date with respect to the Property in accordance with Section 8.4.

        "Current Month" shall have the meaning ascribed in Section 9.9(c).

        "Deed" shall have the meaning ascribed in Section 9.7(a).

        "Deposit" shall have the meaning ascribed in Section 2.3.

        "Disclosure Items" shall have the meaning ascribed in Section 6.1.

        "Due Diligence" shall mean the review contemplated by Section 3.1 and
related provisions of this Agreement.

        "Due Diligence Items" shall mean those items, documents and deliveries
contemplated in Section 3.2.

        "Due Diligence Period" shall mean the time period contemplated by
Section 3.1 of this Agreement.

        "Effective Date" shall mean the date of this Agreement.

        "Environmental Laws" shall mean all federal, state and local
environmental laws, rules, statutes, directives, binding written
interpretations, binding written policies, ordinances and regulations issued by
any Governmental Entity and in effect as of the date of this Agreement with
respect to or which otherwise pertain to or affect the Real Property or the
Improvements, or any portion thereof, the use, ownership, occupancy or operation
of the Real Property or the Improvements, or any portion thereof, or Seller or
Buyer, and as same have been amended, modified or supplemented from time to time
prior to the date of this Agreement, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49 U.S.C. §
1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning
and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon
and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et seq.), the
Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.),
comparable state and local laws, and any and all rules and regulations which
have become effective prior to the date of this Agreement under any and all of
the aforementioned laws.

        "Environmental Reports" shall mean the environmental reports and studies
delivered to Buyer by Seller as part of the Due Diligence Items, as more
particularly described in Exhibit "O".

        "Escrow Agent" shall mean the Title Company.

        "Excluded Items" shall have the meaning ascribed in Section 3.2(a).

        "Fixtures" shall mean the fixtures which are located at and affixed to
any of the Improvements as of the Closing Date, but specifically excluding any
trade fixtures of the Tenants under the Leases.

3

--------------------------------------------------------------------------------


        "Governmental Entity" means the various governmental and
quasi-governmental bodies or agencies having jurisdiction over Seller, the Real
Property or the Improvements or any portion thereof.

        "Hazardous Materials" means any pollutants, contaminants, hazardous or
toxic substances, materials or wastes (including, without limitation, petroleum,
petroleum by-products, radon, asbestos and asbestos containing materials,
polychlorinated biphenyls ("PCBs"), PCB-containing equipment, radioactive
elements, infectious agents, and urea formaldehyde), as such terms are used in
any Environmental Laws (excluding solvents, cleaning fluids and other lawful
substances used in the ordinary operation and maintenance of the Real Property,
to the extent in closed containers and used and stored in compliance with all
applicable Environmental Laws).

        "Holdback Escrow Agreement" shall have the meaning ascribed in
Section 5.3.

        "Holdback Escrow Funds" shall have the meaning ascribed in Section 5.3.

        "Impositions" shall mean all real estate and personal property taxes,
general and special assessments, water and sewer charges, license fees and other
fees and charges assessed or imposed by any Governmental Entity upon the
Property.

        "Improvements" shall mean the improvements and structures located on the
Real Property, but shall expressly exclude improvements and fixtures owned by
the Tenants under the Leases.

        "Initial Deposit" shall have the meaning ascribed in Section 2.3.

        "Lease Expenses" shall mean, collectively, any and all fees, costs or
expenses incurred or payable in connection with Pre-Effective Date Leases or any
renewals, expansions or extensions thereof entered into or exercised prior to
the Effective Date. Lease Expenses shall include, without limitation,
(a) Commissions payable for such leasing transaction (including, without
limitation, any fees owed to the Property Manager in connection with such
leasing transaction), (b) expenses incurred for repairs, improvements,
equipment, painting, decorating, partitioning and other items to satisfy the
Tenant's requirements with regard to such leasing transactions, (c) legal fees
for services in connection with the preparation of documents and other services
rendered in connection with the effectuation of the leasing transaction, and
(d) expenses incurred for the purpose of satisfying or terminating the
obligations of a Tenant under a Pre-Effective Date Lease to the landlord under
another lease of space, to the extent payable prior to or attributable to any
period of time prior to the Effective Date.

        "Leases" shall mean all unexpired leases, subleases, occupancy
agreements, license and any other agreements for the use, possession, or
occupancy of any portion of the Real Property or Improvements (including,
without limitation, signage and parking rights) in effect as of the Effective
Date, including any tenant guaranties delivered in connection with any of the
foregoing, as well as all amendments, modifications and/or supplements thereto,
and all amendments to Leases and/or New Leases entered into after the Effective
Date and prior to Closing.

        "Legal Requirements" shall mean all statutes, laws, ordinances, rules
and regulations applicable to the ownership, operation or use of the Property
and any part thereof.

        "Liability Cap Amount" shall have the meaning ascribed in Section 5.3.

        "Licensee Parties" shall mean those authorized agents, contractors,
consultants and representatives of Buyer who shall inspect, investigate, test or
evaluate the Property on behalf of Buyer in accordance with this Agreement.

        "Licenses and Permits" shall mean, collectively, to the extent
assignable, all licenses, permits approvals, certificates of occupancy,
dedications, subdivision maps and entitlements now or hereafter issued, approved
or granted by any Governmental Entity in connection with the Real Property and
Improvements, together with all renewals and modifications thereof.

4

--------------------------------------------------------------------------------


        "Liens" shall have the meaning ascribed in Section 4.2.

        "New Leases" or "New Lease" shall mean, collectively, or singularly, any
lease for space at the Property entered into between the Effective Date and the
Closing Date.

        "OPA Assignment" shall have the meaning ascribed in Section 9.7(f).

        "Operating Agreements" shall mean all recorded reciprocal easements,
declarations of restrictions, and operating agreements as set forth in the Title
Commitment, by and among any one of Seller and/or its predecessers in title, and
the Adjoining Owners, and/or their predecessors in title, as amended from time
to time, and any such documents hereinafter entered into by Seller and/or any
owner of adjoining property.

        "Operating Expenses" shall mean all operating expenses and common area
maintenance charges, including, but not limited to, utilities, insurance,
charges for taxes or other assessments, merchant and other assessment charges,
advertising and promotional charges and all other charges, including amounts
paid under the Operating Agreements.

        "Owner Participation Agreement" shall mean that certain Owner
Participation Agreement executed by the Milpitas Redevelopment Agency and Ford
Motor Land Development Corporation recorded August 4, 1994 in Book M 925, Page
1030 of Official Records of Santa Clara, State of California.

        "Permitted Exceptions" shall mean and include all of the following:
applicable zoning and building ordinances and land use regulations,
Schedule B-Section II Exceptions set forth in the Title Commitment approved by
Buyer pursuant to Section 4.1 hereof, any exclusions from coverage set forth in
the jacket of the Title Policy which are consistent with ALTA extended coverage,
any exceptions caused by Buyer, its agents, representatives or employees, such
other exceptions as the Title Company shall commit to insure over for the
benefit of Buyer, subsequent owners and any mortgagee/lender in a manner
satisfactory to Buyer, in its reasonable discretion, and Buyer's lender, without
any additional cost to Buyer (except as otherwise specifically provided in this
Agreement), whether such insurance is made available in consideration of
payment, bonding, indemnity of Seller or otherwise, the rights of the Tenants
under the Leases, and any other matters deemed to constitute Permitted
Exceptions under Sections 4.1 and 4.2 hereof.

        "Permitted Outside Parties" shall have the meaning ascribed in
Section 3.5.

        "Personal Property" shall mean all of the right, title, and interest of
Seller in and to the tangible personal property, which is located at and used
solely in connection with any of the Real Property as of the Closing Date, but
specifically excluding (a) any personal property owned, financed or leased by
the Tenant under a Lease, (b) any computer software which either is licensed to
Seller, or which Seller deems proprietary (provided Buyer shall be given paper
copies of operating data for the Property), and (c) any tangible personal
property used by any affiliated or unaffiliated on-site property manager.
Personal Property shall not include any appraisals, strategic plans for the Real
Property, internal analyses, marketing information, submissions relating to
Seller's obtaining of corporate authorization, attorney and accountant work
product, attorney-client privileged documents, or other information in the
possession or control of Seller or Seller's property manager which Seller
reasonably deems proprietary or cash in accounts or on hand after the current
expenses of the Property.

        "Pre-Effective Date Leases" or "Pre-Effective Date Lease" shall mean,
collectively, or singularly, any lease for space at the Property in effect as of
the Effective Date.

        "Property" shall mean the Real Property, the Personal Property, the
Improvements, the Fixtures, the Leases, the Contracts, and to the extent
transferable, all of Seller's right, title and interest in and to all tangible
and intangible assets of any nature relating to the Property, specifically
excluding cash in accounts or on hand after payment of current expenses of the
Property, options, warrants, stock and

5

--------------------------------------------------------------------------------


like items, but including without limitation, (a) all warranties upon the
Improvements, Fixtures and on the Personal Property, (b) rights to any plans,
specifications, engineering studies, reports, drawings, and prints relating to
the construction, reconstruction, modification, and alteration of Improvements,
(c) all works of art, graphic designs, names, logos, trademarks, services marks,
goodwill and other intellectual or intangible property used by Seller in
connection with the Property, including any trade name associated with the
Improvements, (d) all claims and causes of action arising out of or in
connection with the Property after the Closing Date or to be assigned to Buyer
pursuant to this Agreement, and (e) the Licenses and Permits.

        "Property Manager" shall mean those individuals or entities which manage
the Property.

        "Purchase Price" shall have the meaning ascribed in Section 2.2.

        "Real Property" shall mean that certain parcel of land upon which the
Shopping Center is located, as more particularly described on Exhibit "A"
attached hereto, and appurtenances thereto, including Seller's right, title and
interest in and to all rights-of-way, open or proposed streets, alleys,
easements, strips or gores of land adjacent to that certain parcel of land.

        "Reimbursable Lease Expenses" shall mean, collectively, any and all fees
paid by Seller prior to Closing or costs and expenses incurred by Seller prior
to Closing arising out of or in connection with any extensions, renewals or
expansions under any lease for space at the Property exercised or granted
between the Effective Date and the Closing Date, and any New Lease entered into
pursuant to the terms of this Agreement. Reimbursable Lease Expenses shall
include, without limitation, (a) brokerage commissions and fees to effect any
such leasing transaction (including, without limitation, any fees owed to the
Property Manager), (b) expenses incurred and allowances given to Tenants for
repairs, improvements, equipment, painting, decorating, partitioning and other
items to satisfy the Tenant's requirements with regard to such leasing
transaction, (c) legal fees for services in connection with the preparation of
documents and other services rendered in connection with the effectuation of the
leasing transaction, (d) if there are any rent concessions covering any period
that the Tenant has the right to be in possession of the demised space, the
rents that would have accrued during the period of such concession prior to the
Closing Date as if such concession were amortized over (i) with respect to any
extension or renewal exercised or entered into after the date hereof, the term
of such extension or renewal, (ii) with respect to any expansion exercised or
entered into after the date hereof, that portion of the term remaining under the
subject Lease after the date of any expansion, or (iii) with respect to any New
Lease, the entire initial term of any such New Lease, and (e) expenses incurred
for the purpose of satisfying or terminating the obligations of a Tenant under a
New Lease to the landlord under another lease of space (other than a Lease of
the Property).

        "Rent Roll" shall have the meaning ascribed in Section 3.2.

        "Rents" shall have the meaning and include fixed monthly rentals,
additional rentals, percentage rentals, escalation rentals (which include the
Tenants' prorated share of building operation and maintenance costs and expenses
as provided for under the Leases, to the extent the same exceeds any expense
stop specified in the Leases), retroactive rentals, all administrative charges,
utility charges, tenant or real property association dues, storage rentals,
special event proceeds, temporary rents, telephone receipts, locker rentals,
vending machine receipts and other sums and charges payable by the Tenants under
the Leases or from other occupants or users of the Property, but excluding
amounts received for Operating Expenses.

        "Required Estoppel Letters" shall have the meaning ascribed in
Section 9.3.

        "Shopping Center" shall mean the Great Mall of the Bay Area, located at
447 Great Mall Drive in the City of Milpitas, County of Santa Clara, State of
California.

6

--------------------------------------------------------------------------------


        "Survey" or "Surveys" shall mean, individually, or collectively, those
certain existing ALTA surveys of the Real Property and Improvements more
particularly described on Exhibit "J" attached hereto.

        "Tenant Deposits" means all advance rents and security deposits (whether
cash or non-cash, including, without limitation, letters of credit) paid or
deposited by a Tenant to Seller, as landlord, or any other person on Seller's
behalf pursuant to the Leases (together with any interest which has accrued
thereon as required by the terms of the Leases, but only to the extent such
interest has accrued for the account of the Tenant or as required by law).

        "Tenant" or "Tenants" shall mean all persons or entities occupying or
entitled to possession of any portion of the Real Property pursuant to the
Leases, including tenants, subtenants, and licensees, and each of their
successors and assigns.

        "Title Commitment" shall have the meaning ascribed in Section 4.1.

        "Title Company" shall mean Lawyers Title Insurance Corporation, with
offices at 525 Market Street, Suite 2320, San Francisco, California 94104,
Attention: Patricia Schlageck.

        "Title Documents" shall have the meaning ascribed in Section 4.1.

        "Title Objections" shall have the meaning ascribed in Section 4.2.

        "Title Policy" shall have the meaning ascribed in Section 4.3.

        "Violations" shall mean any violations of Legal Requirements with
respect to the Property issued by any Government Entity having jurisdiction over
the Property.

        Section 1.2    Rules of Construction.    Article and Section captions
used in this Agreement are for convenience only and shall not affect the
construction of this Agreement. All references to "Article" or "Sections"
without reference to a document other than this Agreement, are intended to
designate articles and sections of this Agreement, and the words "herein,"
"hereof," "hereunder," and other words of similar import refer to this Agreement
as a whole and not to any particular Article or Section, unless specifically
designated otherwise. The use of the term "including" shall mean in all cases
"including but not limited to," unless specifically designated otherwise. No
rules of construction against the drafter of this Agreement shall apply in any
interpretation or enforcement of this Agreement, any documents or certificates
executed pursuant hereto, or any provisions of any of the foregoing.


ARTICLE 2

AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE


        Section 2.1    Agreement to Purchase and Sell.    Seller agrees to sell,
transfer and assign to Buyer, and Buyer agrees to purchase, accept and assume,
subject to the terms and conditions stated herein, all of Seller's right, title
and interest in and to the Property.

        Section 2.2    Purchase Price.    Buyer shall pay Seller the purchase
price of TWO HUNDRED SEVENTY THREE MILLION AND NO/100 dollars ($273,000,000.00)
(the "Purchase Price") in immediately available funds at Closing. The Purchase
Price and such other funds as may be necessary to pay Buyer's expenses
hereunder, subject to closing adjustments, shall be deposited with the Escrow
Agent on or before the Closing Date in accordance with this Agreement and paid
to Seller (less the Holdback Escrow Funds to be held by Escrow Agent and
disbursed in accordance with the Holdback Escrow Agreement) upon satisfaction of
all conditions precedent to the Closing as described herein.

        Section 2.3    Deposit.    Upon execution of this Agreement by Buyer and
Seller, Buyer shall deposit by Federal Reserve wire transfer of immediately
available funds, the sum of TWO MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($2,500,000.00) as the initial deposit (the "Initial Deposit") with Escrow Agent
to an account designated by Escrow Agent. In the event Buyer notifies

7

--------------------------------------------------------------------------------


Seller upon the expiration of the Due Diligence Period of its acceptance of the
transaction pursuant to Section 3.1 hereof, then at the time of such notice
Buyer shall deposit by Federal Reserve wire transfer or immediately available
funds, the additional sum of TWO MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($2,500,000.00) as the additional deposit (the "Additional Deposit") to
the account previously designated by the Escrow Agent for the Initial Deposit
(together, the Initial Deposit and the Additional Deposit, the "Deposit"). The
Deposit shall be held and delivered by Escrow Agent in accordance with the
provisions of Article 5 and otherwise in accordance with the terms of this
Agreement. Interest earned on the Deposit shall remain in escrow as part of the
Deposit and shall be delivered to the party receiving the Deposit (provided if
the Deposit is credited against the Purchase Price at Closing, the interest
shall also be credited against the Purchase Price). Buyer shall direct
investment of the Deposit in accounts that are federally insured and with
maturities which coincide with the conditions for release or distributions
thereof as contemplated by this Agreement and subject to Seller's approval, not
to be unreasonably withheld, conditioned or delayed. Except as otherwise
expressly set forth herein, the Deposit shall be applied against the Purchase
Price on the Closing Date.


ARTICLE 3

BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY


        Section 3.1    Buyer's Inspections and Due Diligence.    Buyer
acknowledges that for a period which commences on the Effective Date and
expiring at 5:00 p.m. Pacific Time on June 16, 2003, subject to extension as
hereinafter provided (as extended, if applicable, the "Due Diligence Period"),
Buyer shall conduct such examinations, inspections, tests, studies and
investigations (hereinafter, "Due Diligence") of the Property, information
regarding the Property and such documents applicable to the Property as Seller
is to deliver or make available as set forth in Section 3.2 below, as Buyer
deems necessary or desirable, in its sole discretion, in order to determine the
feasibility of the Property for Buyer's purchase. Seller acknowledges that prior
to the Effective Date, Seller has delivered to Buyer copies of all documents
referenced on Exhibit "L" attached hereto (the "Diligence List") (but excluding
Excluded Items).From and after the Effective Date, promptly following Buyer's
requests made from time to time, Seller shall deliver to Buyer such additional
information and documents with respect to the Property as Buyer may request so
long as such documents are in Seller's possession or control; provided, however,
that such deliveries of additional information shall not affect the Due
Diligence Period. Except for any limitations pursuant to Section 3.3 below,
Buyer may conduct Due Diligence of the Property as it deems necessary or
appropriate, and examine and investigate to its full satisfaction all facts,
circumstances and matters relating to the Property (including the physical
condition and use, availability and adequacy of utilities, access, zoning,
compliance with applicable laws, environmental conditions, engineering and
structural matters), title, survey matters, and any other matters it deems
necessary or appropriate for purposes of consummating this transaction. Any Due
Diligence shall be at Buyer's sole cost and expense (except as specifically
provided in this Agreement).

        Section 3.2    Delivery Period.    (a) Seller, as of the Effective Date
has delivered to Buyer, or made available to Buyer for inspection at the
Property or at the office of the Property Manager, the following: (i) the most
recent rent roll statement (the "Rent Roll") with respect to the Property
prepared by Seller, in the form and containing the information as set forth in
the Rent Roll which is attached hereto as Exhibit "B", together with true,
correct and complete copies of all Leases referenced on the Rent Roll and copies
of any subleases or amendments relating thereto in Seller's possession; (ii) the
Survey(s); (iii) an aged receivables report ("Aged Receivables Report");
(iv) true, complete and correct copies of all Contracts (including any
Commission Agreements); and (v) true, complete and correct copies of all
Operating Agreements and any other conditions, covenants and restrictions
relating to the Property, which Seller has in its possession or control; and
(vi) copies of any of the items on the Diligence List pertaining to the Property
to the extent they exist and are in Seller's

8

--------------------------------------------------------------------------------


possession or control; provided, however, that Seller shall not be obligated to
deliver any internal memoranda or correspondence of Seller, documents subject to
the attorney client privilege and any appraisals or other valuation information
(the "Excluded Items").

        (b)   All documents, materials, and information furnished to or made
available to Buyer pursuant to this Section 3.2 are being furnished or made
available to Buyer for information purposes only and without any representation
or warranty by Seller with respect thereto, express or implied, except as
otherwise may be expressly set forth in Section 6 below and as limited by
Section 6.2 and 7.3(b) below, and all such documents, materials, and information
are expressly understood by Buyer to be subject to the confidentiality
provisions of Section 3.5 below.

        Section 3.3    Site Visits.    From and after the Effective Date, Buyer
and its Licensee Parties shall have reasonable access to the Real Property or
Improvements at agreed upon times and for the purposes set forth in this
Agreement on at least forty-eight (48) hours prior written notice to Seller.
Seller shall make reasonable efforts to have an agent available to accompany
Buyer or any Licensee Parties, and in all events Seller shall have the right to
have a representative present during any visits to or inspections of the Real
Property or Improvements by Buyer or any Licensee Parties. Buyer will use
reasonable, diligent efforts to conduct its Due Diligence in a manner which
minimizes the disruption to the Tenants or the normal operation of the Real
Property or Improvements. Buyer will not contact any leasing agents or Property
Manager of the Real Property or Improvements, or any governmental or quasi-
governmental entities, without reasonable prior written notice to Seller and an
opportunity for Seller or its representative to accompany Buyer and/or
participate in any discussions with such parties whether on or off-site. Neither
Buyer nor any Licensee Parties may make any inquiries of any Tenant which in any
way relate to the Real Property or Improvements or to Seller without reasonable
prior written notice to Seller, and an opportunity for Seller or its
representative to participate in such discussions. Following expiration of the
Due Diligence Period and provided this Agreement has not been terminated, Buyer
may contact and make inquiries of Tenants and other parties mentioned herein
without notice to Seller but shall keep Seller reasonably informed of such
contacts. In the event Buyer desires to conduct any physically intrusive Due
Diligence, such as sampling of soils, other media, building materials, or the
like, Buyer will identify in writing exactly what procedures Buyer desires to
perform and request Seller's express written consent, and Seller shall not
unreasonably withhold, condition or delay its consent to such activities. Upon
receipt of Seller's written consent (if consent is required hereunder), Buyer
and all Licensee Parties shall, in performing such Due Diligence, comply with
the agreed upon reasonable procedures requested by Seller and with any and all
laws, ordinances, rules, and regulations applicable to the Property and will not
engage in any activities which would violate any permit, license, or
environmental law or regulation. Buyer will: (a) maintain comprehensive general
liability (occurrence) insurance in terms and amounts (at least $5,000,000 for
Buyer) reasonably satisfactory to Seller covering any accident arising in
connection with the presence of Buyer or the other Licensee Parties on the Real
Property or Improvements, and deliver a certificate of insurance, which names
the Seller and the Property Manager as additional insureds thereunder verifying
such coverage to Seller prior to entry upon the Real Property or Improvements;
(b) promptly pay when due the costs of all entry and inspections and
examinations done with regard to the Property; and (c) restore the Real Property
and Improvements to the condition in which the same were found before any such
entry upon the Real Property and inspection or examination was undertaken.

        Section 3.4    Buyer's Due Diligence Indemnity.    Buyer shall defend,
indemnify, and hold harmless Seller, Seller's managers, officers, partners,
shareholders and members, as applicable, and the Property Manager from and
against all losses, costs, damages, claims, and liabilities arising out of
injury or death to persons or damage to the Property or otherwise (collectively,
"Losses"), including, but not limited to, costs of restoration of damage caused
by Buyer to the Property, mechanic's and materialmen's liens and attorneys'
fees, arising out of or in connection with Buyer's Due Diligence, Buyer's breach
of its obligations under Section 3.5 or Buyer's or any Licensee Parties' entry
upon the Real Property, except

9

--------------------------------------------------------------------------------


to the extent any of the same are caused by the negligence or willful misconduct
of Seller, Seller's managers, officers, partners, shareholders and members, as
applicable, and/or the Property Manager; provided, however, that Buyer shall
have no obligation to indemnify, defend or hold harmless Seller based upon the
discovery of information, including diminution in value of the Property as a
result of any discovery by Buyer of Hazardous Materials thereon, nor shall Buyer
be obligated to remedy any condition on the Property which existed prior to such
entry and Buyer's discovery thereof (although all information discovered by
Buyer shall be subject to the provisions of Section 3.5 hereof). The provisions
of this Section 3.4 shall survive the Closing or, if the purchase and sale is
not consummated, shall survive termination of this Agreement, and shall not be
subject to the twelve (12) month limitation set forth in Section 6.2.

        Section 3.5    Confidentiality.    Buyer agrees that any information
obtained by Buyer or its attorneys, partners, accountants, lenders or investors
and any other parties engaged by Buyer to assist in evaluating the Property
(collectively, for purposes of this Section 3.5, the "Permitted Outside
Parties") with respect to the Property or in the conduct of its Due Diligence
shall be treated as confidential pursuant to Section 10.11 of this Agreement and
pursuant to that certain Confidentiality Agreement from Buyer to Seller dated
January 13, 2003, the terms and conditions of which are incorporated herein by
this reference, and shall be used only to evaluate the acquisition of the
Property from Seller. Buyer further agrees that within its organization, or as
to the Permitted Outside Parties, the Due Diligence Items will be disclosed and
exhibited only to those persons within Buyer's organization or to those
Permitted Outside Parties who are responsible for determining the feasibility of
Buyer's acquisition of the Property. Buyer further acknowledges that the Due
Diligence Items and other information relating to the leasing arrangements
between Seller and any Tenants or prospective tenants are proprietary and
confidential in nature. Buyer agrees not to divulge the contents of such Due
Diligence Items or any other information except in strict accordance with
Sections 3.5 and 10.11 of this Agreement. In permitting Buyer and the Permitted
Outside Parties to review the Due Diligence Items and other information to
assist Buyer, Seller has not waived any privilege or claim of confidentiality
with respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by Seller and
any such claims are expressly rejected by Seller and waived by Buyer and the
Permitted Outside Parties, for whom, by its execution of this Agreement, Buyer
is acting as an agent with regard to such waiver. Notwithstanding the foregoing,
nothing contained herein shall prevent Buyer from disclosures or require Buyer
to keep confidential information described in this Section 3.5, to the extent
the information is in this public domain through no action or fault of Buyer, or
is required to be disclosed by applicable law or judicial process (including,
without limitation, in connection with the enforcement of Buyer's rights and/or
remedies under this Agreement). Without limiting the generality of any other
provision of this Agreement, Buyer agrees that it shall, upon Seller's written
request following the termination of this Agreement for any reason other than
Seller's default, provide Seller with originals of all third party reports,
studies, appraisals and other material relating to the Property as Buyer may
have received and/or commissioned that are requested by Seller; provided that
concurrently with, and as a condition precedent to such delivery, Seller shall
reimburse Buyer for the out-of-pocket costs incurred by Buyer in connection with
the requested reports, studies, appraisals and/or other materials.

        Section 3.6    Due Diligence Period.    Buyer will, by giving Seller and
Escrow Agent written notice on or before the end of the Due Diligence Period, in
Buyer's sole and absolute discretion, elect to accept the transaction
contemplated by this Agreement or to terminate this Agreement without further
liability except for those obligations and that liability which expressly
survive the termination of this Agreement. In the event Buyer shall elect to
terminate, the Deposit shall be immediately released to Buyer. If Buyer elects
to proceed with the purchase of the Property, Buyer shall, before the end of the
Due Diligence Period, notify Seller and Escrow Agent in writing thereof and
shall make the Additional Deposit provided for under Sections 2.3 and 3.1
hereof; provided, that if Buyer fails to give Seller such

10

--------------------------------------------------------------------------------


written notice, then Buyer shall be deemed to have elected to terminate this
Agreement in accordance with the first sentence of this Section 3.6.

        Section 3.7    Extension of Due Diligence Period.    If on or after the
date which is two (2) business days prior to the expiration of the Due Diligence
Period, up to and including the expiration of the Due Diligence Period, Seller
enters into and delivers to Buyer a New Lease, an amendment or modification to
an existing Lease, a new Contract, or an amendment or modification of an
existing Contract, then the Due Diligence Period shall automatically be extended
to give Buyer three (3) additional business days following receipt of such items
to enable Buyer to analyze the affect of each such item on the Property. In
addition and provided that Buyer has not terminated this Agreement, the Due
Diligence Period may be extended by Buyer pursuant to Section 9.3 to no later
than July 3, 2003, for the sole purpose of obtaining the Required Estoppel
Letters, all as more particularly described in Section 9.3.


ARTICLE 4

TITLE AND SURVEY


        Section 4.1    Title to Real Property.    Seller has delivered to Buyer
(a) a current commitment for title insurance with respect to the Property issued
by the Title Company (the "Title Commitment"), (b) copies of all recorded
documents referred to on Schedule B of the Title Commitment as exceptions to
coverage (the "Title Documents"), and (c) the Survey(s) (collectively, the
"Title Deliveries").

        Section 4.2    Certain Exceptions to Title.    Buyer shall have the
right to object in writing to any title matters that are disclosed by any of the
Title Deliveries, which Buyer determines in Buyer's sole discretion, adversely
affect title to or the value of or feasibility of the Property (herein
collectively called "Liens") on or before June 1, 2003. Unless Buyer shall
timely object to the Liens, all Liens and any other encumbrances which are
disclosed by the Title Deliveries shall be deemed Permitted Exceptions (except
as hereinafter specifically provided). Any exceptions which are timely objected
to by Buyer shall be herein collectively called the "Title Objections". Seller
may elect (but shall not be obligated, except as hereinafter provided) to remove
or cause to be removed, or insured over in a manner reasonably acceptable to
Buyer, at Seller's sole expense, any Title Objections, and shall be entitled to
a reasonable adjournment of the Closing (not to exceed thirty (30) days) for the
purpose of such removal, which removal shall be deemed effected by the issuance
of title insurance eliminating or insuring in a manner reasonably satisfactory
to Buyer against the effect of the Title Objections. Seller shall notify Buyer
in writing within ten (10) days after receipt of Buyer's notice of Title
Objections whether Seller elects to remove the same. A failure to respond within
the ten (10) day period shall be deemed an election by Seller not to remove or
cure the Title Objections. If Seller elects not to remove or endorse over any
Title Objections Seller shall notify Buyer in writing of Seller's election, and
Buyer may elect to either (a) terminate this Agreement by giving written notice
to Seller and Escrow Agent on or before the end of the Due Diligence Period, in
which event the Deposit shall be paid to Buyer and, thereafter, the parties
shall have no further rights or obligations hereunder except for those
obligations and liabilities which expressly survive the termination of this
Agreement, or (b) waive such Title Objections, in which event such Title
Objections shall be deemed additional Permitted Exceptions and the Closing shall
occur as herein provided without any reduction of or credit against the Purchase
Price. If before the end of the Due Diligence Period, Buyer fails to give Seller
and Escrow Agent such written notice, then Buyer shall be deemed to have elected
to waive such Title Objections and its right to terminate this Agreement
pursuant to this Section 4.2. Notwithstanding the foregoing, Seller hereby
agrees to cure and cause to be released prior to or at Closing any or all
mortgages, deeds of trust and other monetary liens or encumbrances affecting all
or any portion of the Property which exists as of the date hereof and/or come
into existence on or prior to Closing, including, without limitation, mechanics
and materialmen's liens (except for those which arise out of work performed by
Tenants and are not the result of failure of Seller to make payments on account
of such work or perform any other obligations with respect thereto as required
under the applicable lease) and judgment and/or

11

--------------------------------------------------------------------------------


attachment liens, and liens arising as a result of delinquent taxes or
assessments, and if Seller fails to do so, any such liens (except for mechanic's
or materialmen's liens which arise out of work performed by Tenants and are not
the result of failure of Seller to make payments on account of such work or
perform any other obligations with respect thereto as required under the
applicable lease) and except for mechanic's or materialmen's liens which Seller
is contesting in good faith have been bonded over by Seller or insured over by
the Title Company in a manner satisfactory to Buyer and its lender) shall be
paid out of the proceeds of and credited against the Purchase Price.

        Section 4.3    Title Insurance.    At the Closing, the Title Company
shall issue to Buyer or be irrevocably committed to issue to Buyer an American
Land Title Association (ALTA) Owner's Policy (Form 10-17-92) title insurance
policy with extended coverage, an ALTA 3.1 (CLTA 123.2) zoning endorsement and
such endorsements as may be necessary to cure Title Objections which Seller has
elected or is obligated to cure (the "Title Policy"), in the amount of the
Purchase Price, insuring that fee simple title to the Real Property is vested in
Buyer subject only to the Permitted Exceptions. Buyer shall be entitled to
request that the Title Company provide such additional endorsements (or
amendments) to the Title Policy as Buyer may reasonably require, provided that
(a) such additional endorsements (or amendments) shall be at no cost to, and
shall impose no additional liability on, Seller and (b) Buyer's obligations to
close under this Agreement shall not be conditioned upon receipt of such
additional endorsements and the Closing shall not be delayed as a result of
Buyer's request or inability to obtain such additional endorsements.


ARTICLE 5

REMEDIES AND DEPOSIT INSTRUCTIONS


        Section 5.1    Permitted Termination; Seller Default.    If the sale of
the Property is not consummated due to the permitted termination of this
Agreement by Buyer, including a failure of a closing condition as herein
expressly provided, the Deposit shall be immediately returned to Buyer. If the
sale of the Property is not consummated due to Seller's default hereunder, Buyer
shall be entitled, as its sole remedy (except as hereinafter provided) either
(a) to terminate the Agreement and receive the return of the Deposit or (b) to
enforce specific performance of this Agreement and recover from Seller all its
out-of-pocket costs of enforcement, including attorneys' fees and costs. Except
as otherwise provided in this Section 5.1, Buyer expressly waives its rights to
seek any damages in the event Closing fails to occur as a result of Seller's
default hereunder or in the event Closing occurs as a result of Buyer's exercise
of its remedy of specific performance for Seller's default, other than any claim
based upon a breach of a representation or warranty or other covenant or
obligation of Seller which, subject to the third sentence of Section 6.2 hereof,
survives the Closing hereunder. Buyer shall be deemed to have elected to
terminate this Agreement and receive back the Deposit as provided in subsection
(a) of this Section 5.1 if Buyer fails to file suit for specific performance
against Seller in a court prescribed by Section 10.5 hereof, on or before forty
five (45) days following the date upon which the Closing was to have occurred
but for Seller's default. Notwithstanding the foregoing, if the Closing does not
occur as a result of a willful breach or default by Seller in the performance of
Seller's obligations hereunder, or as a result of any breach of any of Seller's
representations or warranties where Seller had knowledge of such breach at the
time the representation or warranties were made (or recertified), then if Buyer
does not elect to pursue specific performance, Buyer, in addition to receiving a
refund of the Deposit, shall also be entitled to reimbursement from Seller for
the actual verifiable third party out-of-pocket costs incurred by Buyer in
connection with this transaction, including due diligence costs, not to exceed
$500,000 in the aggregate.

        Section 5.2    BUYER DEFAULT; LIQUIDATED DAMAGES.    IF THE SALE IS NOT
CONSUMMATED DUE TO ANY DEFAULT BY BUYER HEREUNDER, THEN SELLER, AS SELLER'S SOLE
AND EXCLUSIVE REMEDY, SHALL RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES, WHICH
RETENTION SHALL OPERATE TO TERMINATE THIS AGREEMENT AND

12

--------------------------------------------------------------------------------


RELEASE BUYER FROM ANY AND ALL LIABILITY HEREUNDER, EXCEPT AS PROVIDED IN
SECTIONS 3.4, 3.5, 9.7, AND 10.11. THE PARTIES HAVE AGREED THAT SELLER'S ACTUAL
DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER'S
DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. THE
PAYMENT OF THE DEPOSIT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 1671, 1676 AND 1677. SELLER HEREBY WAIVES THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 3389. BY PLACING THEIR INITIALS BELOW, EACH PARTY
SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT
THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS
AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE
FOREGOING IS NOT INTENDED TO LIMIT BUYER'S INDEMNITY OBLIGATIONS UNDER SECTIONS
3.4, 9.7, AND 10.11.

Initials: Seller              Buyer             

        Section 5.3    Post Closing Breach by Seller; Holdback.    Subject to
the limitation on survival of representations and warranties of Seller set forth
in Section 6.2 hereof, and the terms of Sections 6.4 and 10.17 hereof, if from
and after Closing (i) Buyer discovers a breach of Seller's representations,
warranties or covenants in this Agreement or any document entered into pursuant
to this Agreement, or (ii) Seller breaches any of the covenants, agreements
and/or indemnities of Seller set forth herein or in any documents executed
pursuant to this Agreement, which expressly survive Closing, Buyer shall be
entitled to pursue any remedy available at law or in equity as a result of such
breach; provided, however, that the maximum aggregate liability of Seller
following the Closing based upon or arising from or under this Agreement
(including any liability for breach of any warranty, representation, covenant or
indemnity contained herein or any documents executed by Seller in connection
with the Closing) shall be limited to Five Million Four Hundred Sixty Thousand
Dollars ($5,460,000) ("Liability Cap Amount"). In addition, as security for
Seller's post-Closing obligations, Buyer and Seller at the Closing Date shall
enter into a Holdback Escrow Agreement ("Holdback Escrow Agreement") in the form
of Exhibit "M" attached hereto, pursuant to which a portion of the Purchase
Price equal to the Liability Cap Amount ("Holdback Escrow Funds") shall be
deposited into an escrow account with Escrow Agent, to be applied and released
subject to the terms and conditions set forth therein.

        Section 5.4    Indemnification by Seller.    Subject to Sections 5.3,
6.2, 6.4 and 10.17, from and after the Closing, Seller shall indemnify, defend,
protect and hold harmless Buyer and its shareholders, directors, officers,
members, partners, employees, representatives and agents, and their respective
successors and assigns (collectively, the "Indemnified Buyer Persons") from and
against any losses, liabilities, damages, claims, actions, proceedings, and
expenses and costs (including, without limitation, reasonable attorneys' fees
and costs) (collectively "Indemnified Losses") incurred or suffered by any
Indemnified Buyer Person that results from, relates to or arises out of: (a) the
breach or inaccuracy of any representation or warranty made by Seller in this
Agreement or any other document delivered by Seller in connection with the
Closing and which expressly survive the Closing; (b) the breach or
non-fulfillment by Seller of any of the covenants or agreements of Seller under
this Agreement or any other document delivered by Seller in connection with the
Closing which survive the Closing; and (c) claims made by any Tenant or Anchor
under the Leases, any Adjoining Owner under the Operating Agreements, or by any
party under those Contracts assigned to Buyer that relate to any actions or
events first occurring, or obligations first accruing, prior to the Closing
Date; provided, however, that

13

--------------------------------------------------------------------------------

Seller's obligations under this clause (c) shall not apply to any claims which
(i) are based on any matter constituting a breach of such representations and
warranties that is deemed waived pursuant to the terms of this Agreement or
(ii) are based on a liability which was taken into account as a Closing
adjustment pursuant to Section 9.9. Notwithstanding anything to the contrary in
this Agreement, from and after the Closing, Seller shall indemnify, defend and
hold Buyer and the Indemnified Buyer Persons harmless from and against any loss,
cost or liability incurred or suffered by Buyer and any Indemnified Buyer Person
that results from, relates to or arises out of any litigation, arbitration or
similar proceedings, against Seller and/or any Indemnified Seller Person and/or
the Property which is filed prior to the Closing or which is filed after the
Closing against any such party, the Property, Buyer or any Indemnified Buyer
Persons, but related to events which occurred prior to Closing. The obligations
of Seller hereunder shall survive Closing.

        Section 5.5    Indemnification by Buyer.    Subject to Sections 3.4,
3.5, 5.2 and 10.17, from and after the Closing, Buyer shall indemnify, defend
and hold harmless Seller and its shareholders, directors, officers, members,
partners, trustees, beneficiaries, employees, representatives and agents, and
their respective successors and assigns (collectively the "Indemnified Seller
Persons") from and against any Losses incurred or suffered by any Indemnified
Seller Person that results from, relates to or arises out of: (a) the breach or
inaccuracy of any representation or warranty made by Buyer in this Agreement or
any other document delivered by Buyer in connection with the Closing; (b) the
breach or non-fulfillment by Buyer of any of the covenants or agreements of
Buyer under this Agreement or any other document delivered by Buyer in
connection with the Closing which survive the Closing; (c) claims made by any
Tenant or Anchor under the Leases, the City of Milpitas under the Owner
Participation Agreement, any Adjoining Owner under the Operating Agreements or
by any party under those Contracts assigned to Buyer that relate to any actions
or events first occurring, or obligations first accruing, on or after the
Closing Date; or (d) claims by third parties that are based on any act or
omission of Buyer relating to the Property occurring at any time on or after the
Closing Date. Notwithstanding anything to the contrary in this Agreement, from
and after the Closing, Buyer shall indemnify, defend and hold harmless Seller
and the Indemnified Seller Persons from and against any loss, cost or liability
incurred by Seller and any Indemnified Seller Persons that results from or
relates to or arises out of any litigation, arbitration or similar proceedings
against Buyer and/or any Indemnified Buyer Person which is filed after the
Closing against any such party, the Property, or Seller or Indemnified Seller
Persons, and relates to events which occurred after the Closing. The obligations
of Buyer hereunder shall survive Closing.

        Section 5.6    Deposit Instructions.    The Escrow Agent joins herein to
evidence its agreement to hold the Deposit and other funds in accordance with
the terms and conditions of this Agreement. The following provisions shall
control with respect to the rights, duties and liabilities of the Escrow Agent.

        (a)   The Escrow Agent acts hereunder as a depository only and is not
responsible or liable in any manner whatsoever for the (i) sufficiency,
correctness, genuineness or validity of any written instrument, notice or
evidence of a party's receipt of any instruction or notice which is received by
the Escrow Agent, or (ii) identity or authority of any person executing such
instruction notice or evidence.

        (b)   The Escrow Agent shall have no responsibility except for the
performance by it in good faith of the acts to be performed by it hereunder, and
the Escrow Agent shall have no liability except for its own willful misconduct
or gross negligence.

        (c)   The Escrow Agent shall be reimbursed on an equal basis by Buyer
and Seller for any reasonable expenses incurred by the Escrow Agent arising from
a dispute with respect to the amount held in escrow, including the cost of any
legal expenses and court costs incurred by the Escrow Agent, should the Escrow
Agent deem it necessary to retain an attorney with respect to the disposition of
the amount held in escrow.

        (d)   In the event of a dispute between the parties hereto with respect
to the disposition of the amount held in escrow, the Escrow Agent shall be
entitled, at its own discretion, to deliver such amount to an appropriate court
of law pending resolution of the dispute.

14

--------------------------------------------------------------------------------



        (e)   The Escrow Agent shall invest the amount in escrow in accounts
selected by Buyer with maturities that coincide with the anticipated release of
the Deposits pursuant to this Agreement, and which are federally insured, which
invest solely in government securities, or which are otherwise reasonably
satisfactory to Seller, and such funds shall be applied in accordance with the
terms of this Agreement.

        Section 5.7    Designation of Reporting Person.    In order to assure
compliance with the requirements of Section 6045 of the Internal Revenue Code of
1986, as amended (for purposes of this Section 5.4, the "Code"), and any related
reporting requirements of the Code, and Section 18643 of the California Revenue
and Taxation Code (for purposes of this Section 5.4, the "R&T Code") the parties
hereto agree as follows:

        (a)   Provided the Escrow Agent shall execute a statement in writing (in
form and substance reasonably acceptable to the parties hereunder) pursuant to
which it agrees to assume all responsibilities for information reporting
required under Section 6045(e) of the Code and Section 18643 of the R&T Code,
Seller and Buyer shall designate the Escrow Agent as the person to be
responsible for all information reporting under Section 6045(e) of the Code (the
"Reporting Person") and Section 18643 of the R&T Code. If the Escrow Agent
refuses to execute a statement pursuant to which it agrees to be the Reporting
Person, Seller and Buyer shall agree to appoint another third party as the
Reporting Person.

        (b)   Seller and Buyer hereby agree:

        (i)    to provide to the Reporting Person all information and
certifications regarding such party, as reasonably requested by the Reporting
Person or otherwise required to be provided by a party to the transaction
described herein under Section 6045 of the Code; and

        (ii)   to provide to the Reporting Person such party's taxpayer
identification number and a statement (on Internal Revenue Service Form W-9 or
an acceptable substitute form, or on any other form the applicable current or
future Code sections and regulations might require and/or any form requested by
the Reporting Person), signed under penalties of perjury, stating that the
taxpayer identification number supplied by such party to the Reporting Person is
correct.

        (c)   Each party hereto agrees to retain this Agreement for not less
than four years from the end of the calendar year in which the Closing occurred,
and to produce it to the Internal Revenue Service upon a valid request therefor.


ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER


        Section 6.1    Representations and Warranties of Seller.    Subject to
the provisions of Section 6.2 and except for those matters described in Exhibit
"C" (the "Disclosure Items"), for which Seller makes no representations or
warranties of any kind and for which Seller shall have no liability or
obligation to Buyer of any kind whatsoever, and subject to the limitations on
survival set forth in Section 6.2 and the other limitations set forth in
Sections 5.3, 6.4 and 10.17, Seller hereby represents and warrants to Buyer as
of the Effective Date (and which representations and warranties will be
re-certified by Seller at Closing) as follows:

        (a)    Power and Authority.    Seller is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to transact business in the State of California.
Seller has the power and authority to carry on its present business, enter into
this Agreement and to sell the Property on the terms set forth in and to
consummate the transactions contemplated by this Agreement.

15

--------------------------------------------------------------------------------


        (b)    Authorization; Valid Obligation.    The individuals executing
this Agreement and the documents referenced herein on behalf of Seller have the
legal power, right and actual authority to bind Seller to the terms and
conditions hereof. The execution and delivery of this Agreement and the
performance of Seller's obligations hereunder have been or will on or prior to
the Closing Date be duly authorized by all necessary action on the part of
Seller and this Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable in accordance with its terms, except as the same may be
affected by bankruptcy, insolvency, moratorium or other similar laws or by legal
or equitable principles relating to or limiting the rights of contracting
parties generally.

        (c)    Non-Contravention.    The execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby will not, (i) violate any judgment, order, injunction,
decree, regulation or ruling of any court or Governmental Entity or
(ii) conflict with, result in a breach of, or constitute a default under the
organizational documents of Seller, any note or other evidence of indebtedness,
any mortgage, deed of trust or indenture, or any lease or other material
agreement or instrument to which Seller is a party or by which Seller may be
bound.

        (d)    Suits and Proceedings.    There are no legal actions, suits or
similar proceedings pending pursuant to which Seller has been served process or
of which Seller has otherwise received written notice (or to Seller's knowledge,
threatened or contemplated) against Seller or the Property except for (i) claims
for personal injury, property damage or workmen's compensation, for which the
insurance carrier has been notified on a timely basis, for which there is
adequate coverage, and for which claims such carrier has not denied coverage and
(ii) other litigation or proceedings shown on Schedule 6.1(d) attached hereto.
Seller has no knowledge of any threatened litigation or proceedings against
Seller or relating to the Property except litigation of the nature described in
clause (i) and (ii) above.

        (e)    Non-Foreign Entity.    Seller is not a "foreign person" or
"foreign corporation" as those terms are defined in the Code, as amended, and
the regulations promulgated thereunder, and Seller is a partnership not subject
to the withholding of California taxes in connection with the transactions
contemplated herein pursuant to R&T Code Sections 18662 and regulations
promulgated by the California Franchise Tax Board pursuant thereto.

        (f)    Consents.    No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained) in
connection with the execution and delivery of this Agreement by Seller or the
performance by Seller of the transactions contemplated hereby.

        (g)    Condemnation.    Except as set forth in the Title Commitment and
Exhibit "C", no condemnation, zoning, land use environmental or other similar
proceeding in which Seller has been served or of which Seller has received
written notice, is pending with respect to all or part of the Property, and
except as set forth in the Title Commitment and Exhibit "C" to Seller's
knowledge, no similar action with respect to the Property has been threatened by
any Governmental Entity.

        (h)    Bankruptcy.    Seller has not (i) commenced a voluntary case, or
had entered against it a petition, for relief under any federal bankruptcy act
or any similar petition, order or decree under any federal or state law or
statute relative to bankruptcy, insolvency or other relief for debtors,
(ii) caused, suffered or consented to the appointment of a receiver, trustee,
administrator, conservator, liquidator or similar official in any federal, state
or foreign judicial or non-judicial proceedings, to hold, administer and/or
liquidate all or substantially all of its property, or (iii) made an assignment
for the benefit of creditors.

        (i)    Leases.    With respect to the Leases in effect as of the
Effective Date:

        (1)   (A) Exhibit "K" attached hereto contains a true, correct and
complete list of all Leases in effect on the Effective Date of this Agreement at
the Property (and a list of all documents comprising such Leases) and (B) Seller
has delivered, as part of the information delivered to

16

--------------------------------------------------------------------------------

Buyer pursuant to Section 3.2, true, correct and complete originals or copies of
all Leases in effect as of the date of this Agreement to Buyer for its review.

        (2)   No Tenant, Adjoining Owner or other person or entity has any
option to purchase all or any portion of the Property or a right of first
refusal in respect of the sale of all or any portion of the Property to a third
party and no Tenant, Adjoining Owner or other person or entity has the right to
purchase all or any portion of the Property.

        (3)   Except as set forth on Schedule 6.1(i)(3), Seller has given no
notice to any Tenant under a Lease that the Tenant has defaulted in its
obligations under the Lease, which default remains uncured, and Seller has not
received written notice from any Tenant under a Lease which is still outstanding
and otherwise has no knowledge (A) that Seller has defaulted in performing any
of its material obligations under such Lease or (B) that, except as set forth in
Schedule 6.1(i)(3) or as set forth in any of the Leases or New Leases, such
Tenant is entitled to any reduction in, refund of or counterclaim or offset
against, or is otherwise disputing, any Rents, Additional Rent or other amounts
paid, payable or to become payable by such Tenant thereunder or is entitled to
cancel or terminate such Lease or to be released of any of its material
obligations thereunder.

        (4)   All Commissions earned and currently due in respect of the current
terms of the Leases currently in effect have been paid in full by Seller and
except as set forth in Schedule 6.1(i)(4), there are no Commissions which relate
to any Leases currently in effect which may become due following the Closing
based upon extensions, expansions or other rights thereunder.

        (5)   Seller is not currently engaged in any audit of percentage or
overage or other similar rents with respect to any Lease, and no Tenant or
Adjoining Owner is currently auditing Operating Expenses, Impositions or any
similar items related thereto and Seller has not received any notice from any
Tenant or Adjoining Owner that it intends to audit or inspect Seller's books and
records or any statement provided by Seller related to Operating Expenses and/or
Impositions or other similar items.

        (j)    Operating Agreements.    With respect to the Operating
Agreements:

        (1)   (A) To Seller's knowledge, Schedule 6.1(j)(1) annexed hereto is a
true, correct and complete list of all Operating Agreements in effect on the
date of this Agreement at the Property (and all documents comprising such
Operating Agreements) and (B) Seller has made true, correct and complete
originals or copies of all Operating Agreements in effect as of the date of this
Agreement available to Buyer for its review. Except as set forth in
Schedule 6.1(j)(i), Seller has not entered into and has no knowledge of any
reciprocal easements, declarations of restrictions or operating agreements
affecting the operation of the Property and any adjoining property which have
not been recorded.

        (2)   Except as set forth in Schedule 6.1(j)(2), Seller has received no
written notice from any party to an Operating Agreement which is still
outstanding and otherwise has no knowledge (A) that Seller has defaulted in
performing any of its obligations under such Operating Agreement or (B) that
such party is entitled to any reduction in, refund of or counterclaim or offset
against, or is otherwise disputing, any amounts paid, payable or to become
payable thereunder by such party or is entitled to cancel or terminate such
Operating Agreement or to be released of any of its material obligations
thereunder. With the exception of written notices given with respect to certain
of the delinquencies in the payment of Rents specified in the Rent Roll or the
Aged Receivables Report, Seller has not given written notice to any of the other
parties to the Operating Agreements which is still outstanding that any such
party is in default thereunder.

17

--------------------------------------------------------------------------------




        (k)    Contracts.    With respect to the Contracts and the Owner
Participation Agreement:

        (1)   (A) Exhibit "D" annexed hereto is a true, correct and complete
list of all Contracts in effect on the date of this Agreement at the Property
(and all documents comprising such Contracts) and (B) Seller has made true,
correct and complete originals or copies of all Contracts in effect as of the
date of this Agreement available to Buyer for its review.

        (2)   Except as set forth on Schedule 6.1(k)(2) Seller has not given or
received written notice from any party to any contract which is still
outstanding that Seller or any such party has defaulted in performing any of its
material obligations under such Contract and (B) Seller otherwise has no
knowledge that Seller or any other party has defaulted in performing any of its
obligations under such Contract.

        (3)   Seller has made a true, correct and complete originals or copies
of the Owner Participation Agreement and all amendments thereto available to
Buyer for its review. Except as set forth on Schedule 6.1(k)(3) (A) Seller has
not given or received written notice from any party to the Owner Participation
Agreement that Seller or any such party has defaulted in performing any of its
obligations under the Owner Participation Agreement, (B) there are no
unperformed obligations of Seller or Seller's predecessor-in-title under the
Owner Participation Agreement and (C) Seller otherwise has no knowledge that
Seller or Seller's predecessor-in-title has defaulted in performing any of its
obligations under the Owner Participation Agreement.

        (l)    Environmental Issues/Violations.    Except as set forth in
Schedule 6.1(l) or the Environmental Reports, as of the date of this Agreement,
Seller has not received any written notice which is still outstanding of, and
has no knowledge of, any Violation with respect to the Property of or any
failure of the Property to comply with in any material respect with any Legal
Requirements (including, without limitation, any Environmental Laws) from any
Governmental Entity except for those which have heretofore been complied with
and which are not the subject of any ongoing or threatened claim, proceeding or
order. Except as set forth in Schedule 6.1(l), Seller has not received any
written notice which is still outstanding from any Governmental Entity of, and
has no knowledge of any failure by Seller to obtain any certificate, permit,
license or approval with respect to the Property, or any intended revocation,
modification or cancellation of any of the same.

        (m)    Impositions.    True, correct and complete copies of all bills
and assessments received by or available to Seller with respect to Impositions
have previously been delivered to Buyer. Except as disclosed therein, there are
no tax abatements or exemptions affecting the Property and except as disclosed
in Schedule 6.1(m) attached hereto, there are currently no pending tax protests
or proceedings with respect to the Property involving any Impositions.

        (n)    Personal Property.    Schedule 6.1(n) sets forth the material
items of Personal Property included in the conveyance contemplated by this
Agreement, which Schedule separately identifies any leased Personal Property,
the leases for which are listed in Exhibit "D" hereof.

        (o)    Lease Expenses.    Schedule 6.1(o) lists all Lease Expenses that
are or will be payable by the landlord under Leases in effect on the date hereof
and are currently unpaid.

        (p)    Property Management.    There are no agreements for the
management of the Property or for the leasing of space for leases in effect as
of the Effective Date which will survive Closing and which will be or become an
obligation of Buyer.

        (q)    Insurance.    Schedule 6.1(q) sets forth the insurance maintained
by Seller with respect to the Property.

        (r)    Securities.    The Property does not include (i) any securities
possessing more than 10% of the total voting power of the outstanding securities
of any one issuer as defined in

18

--------------------------------------------------------------------------------


Section 856(c)(4)(B)(iii)(II) of the Code, and (ii) a value of more than 10% of
the total value of the outstanding securities of any one issuer as defined in
Section 856(c)(4)(B)(iii)(II) of the Code.

        (s)    Labor.    There are no labor-related disputes of any kind
asserted against Seller in connection with the ownership and operation of the
Property pending before, or to Seller's knowledge, threatened before, any
federal state, or local court or agency, and Seller has no employees, whether at
or otherwise serving the Property.

        Section 6.2    Limited Survival.    The representations and warranties
of Seller set forth in Section 6.1, as updated and recertified pursuant to
Section 9.7, shall survive the Closing for a period of twelve (12) months. Buyer
shall not have any right to bring any action against Seller as a result of any
untruth or inaccuracy of such representations and warranties, unless Buyer
notifies Seller in writing and with specificity of such untruth or inaccuracy
and of Buyer's intention to assert a claim with respect to the specified matter
on or before the date which is twelve (12) months following Closing. Seller
shall have no liability with respect to any of Seller's representations and
warranties and covenants herein if, prior to the Closing, Buyer has actual
knowledge of any breach of a representation, warranty or covenant of Seller
herein, or Buyer obtains actual knowledge (from whatever source, including,
without limitation, any Tenant estoppel certificates, as a result of Buyer's Due
Diligence or written disclosure by Seller or Seller's agents and employees) that
contradicts any of Seller's representations and warranties or that a breach of
any of Seller's covenants has occurred herein, Buyer nevertheless consummates
the transaction contemplated by this Agreement. In addition, if, prior to the
expiration of the Due Diligence Period, Buyer has actual knowledge of any breach
of a representation, warranty or covenant of Seller herein, or Buyer obtains
actual knowledge (from whatever source, including, without limitation, any
Tenant estoppel certificates, as a result of Buyer's Due Diligence or written
disclosure by Seller or Seller's agents and employees) that contradicts any of
Seller's representations and warranties or that a breach of any of Seller's
covenants has occurred herein and Buyer does not elect to terminate this
Agreement as provided in Section 3.6 hereof, then Seller shall have no liability
with respect to the breach of such representations, warranties and covenants and
Buyer shall be deemed to have waived its right to elect not to close this
transaction as a result of any such breach. Notwithstanding the foregoing, such
knowledge by Buyer of the breach of a representation and warranty or breach of
any of Seller's covenants shall not, provided such knowledge was not obtained by
Buyer prior to the expiration of the Due Diligence Period, modify or eliminate
Buyer's right to elect not to close this transaction as a result of the failure
of a condition precedent as provided in Section 9.6 hereof.

        Section 6.3    Seller's Knowledge.    For purposes of this Agreement and
any document delivered at Closing, whenever the phrase "to Seller's knowledge",
"Seller's actual knowledge", or the "knowledge" of any Seller or words of
similar import are used, they shall be deemed to refer to facts within the
actual knowledge only of Frank Zohn, Theodore R. Stotzer, and Roger LeBlanc and
no others, at the times indicated only, without duty of inquiry whatsoever.

        Section 6.4    Liability for Representations and Warranties.    Buyer
acknowledges that the individuals named above are named solely for the purpose
of defining and narrowing the scope of Seller's knowledge and not for the
purpose of imposing any liability on or creating any duties running from such
individuals to Buyer. Buyer covenants that it will bring no action of any kind
against such individuals, any shareholder, manager, officer partner or member of
Seller, as applicable, or related to or arising out of these representations and
warranties.

        Section 6.5    Seller Cooperation; Rule 3-14.    Seller shall cooperate
with Buyer and provide such information as Buyer may reasonably request in
connection with Buyer's obligations to comply with Rule 3-14 of Regulation S-X
promulgated by the U.S. Securities and Exchange Commission, and any replacements
thereof. In addition, at Buyer's request, Seller agrees to make available to
Buyer or Buyer's designated representative, at no cost to Seller, to the extent
in Seller's possession or control and without representation or warranty of any
kind, (i) historical property information for the Property

19

--------------------------------------------------------------------------------


for 2000-2002, and (ii) copies of any audited financial statements with respect
to the Property, prepared or to be prepared by Seller for 2000-2002 as may be
required to be prepared by the Rules and Regulations of the Securities and
Exchange Commission relating to the purchase of the Property (the "SEC
Regulations"). Seller shall also authorize its auditors, at no cost to Seller,
and at Buyer's sole cost and expense, without liability to Seller whatsoever to
discuss the audited financial statements and historical information described
above with Buyer or Buyer's designated representative. The use of any such
information by Buyer or Buyer's designated representative shall be subject to
the confidentiality requirements of Section 3.5, except to the extent that such
information is included in the statements required by the SEC Regulations, and
Buyer shall hold Seller, and its partners and their officers, directors and
members, harmless from and indemnify Seller against all loss, liability, damage
or expense arising out of the delivery to and use of such information by Buyer.
Nothing set forth in this Section 6.5 shall diminish Seller's obligations
hereunder with respect to information provided to Buyer to the extent set forth
in this Agreement.


ARTICLE 7

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER


        Section 7.1    Buyer's Representations and Warranties.    Buyer
represents and warrants to Seller the following:

        (a)    Power and Authority.    Buyer is a limited partnership duly
organized and formed and validly existing under the laws of the State of
Delaware. Buyer has the power and authority to carry on its present business, to
enter into this Agreement and to consummate the transactions herein
contemplated.

        (b)    Authorization; Valid Obligation.    All proceedings required to
be taken by or on behalf of Buyer to authorize Buyer to make, deliver and carry
out the terms of this Agreement have been or will be duly taken prior to the
Closing Date. The individuals executing this Agreement and the documents
referenced herein on behalf of Buyer have the legal power, right and actual
authority to bind Buyer to the terms and conditions hereof. This Agreement is a
valid and binding obligation of Buyer enforceable in accordance with its terms,
except as the same may be affected by bankruptcy, insolvency, moratorium or
similar laws, or by legal or equitable principles relating to or limiting the
rights of contracting parties generally.

        (c)    Non-Contravention.    The execution and delivery of this
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated hereby will not violate any judgment, order, injunction, decree,
regulation or ruling of any court or Governmental Entity or conflict with,
result in a breach of, or constitute a default under the organizational
documents of Buyer, any note or other evidence of indebtedness, any mortgage,
deed of trust or indenture, or any lease or other material agreement or
instrument to which Buyer is a party or by which it is bound.

        (d)    Consents.    No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained) in
connection with the execution and delivery of this Agreement by Buyer or the
performance by Buyer of the transactions contemplated hereby.

        (e)    Bankruptcy.    Buyer has not (i) commenced a voluntary case, or
had entered against it a petition, for relief under any federal bankruptcy act
or any similar petition, order or decree under any federal or state law or
statute relative to bankruptcy, insolvency or other relief for debtors,
(ii) caused, suffered or consented to the appointment of a receiver, trustee,
administrator, conservator, liquidator or similar official in any federal, state
or foreign judicial or non-judicial proceeding, to hold, administer and/or
liquidate all or substantially all of its property, or (iii) made an assignment
for the benefit of creditors.

20

--------------------------------------------------------------------------------


        Section 7.2    Intentionally Reserved.    

        Section 7.3    Buyer's Independent Investigation.    

        Buyer has been given, or will be given before the end of the Due
Diligence Period, the opportunity to inspect and investigate each and every
aspect of the Property, either independently or through agents of Buyer's
choosing, including, without limitation:

        (a)   All matters relating to title, together with all governmental and
other legal requirements such as taxes, assessments, zoning, use permit
requirements, and building codes;

        (b)   The physical condition and aspects of the Property, including,
without limitation, the interior, the exterior, the square footage within the
improvements on the Real Property and the structure, the paving, the utilities,
and all other physical and functional aspects of the Property, including,
without limitation, an examination for the presence or absence of Hazardous
Materials, which shall be performed or arranged by Buyer at Buyer's sole
expense;

        (c)   Any easements and/or access rights affecting the Property;

        (d)   The Leases and all matters in connection therewith, including,
without limitation, the ability of the Tenants to pay rent;

        (e)   The Contracts, the Licenses and Permits, Operating Agreements, the
Commission Agreements and any other documents or agreements of significance
affecting the Property; and

        (f)    All other matters of material significance affecting the Property
or delivered to Buyer by Seller in accordance with Article 3 of this Agreement,
or which Buyer otherwise reasonably considers to be relevant to the acquisition
of the Property.

        THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED
BETWEEN SELLER AND BUYER, THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER
AND BUYER, AND BUYER HAS CONDUCTED ITS OWN INDEPENDENT EXAMINATION OF THE
PROPERTY. OTHER THAN THE MATTERS REPRESENTED AND WARRANTED BY SELLER IN SECTION
6.1 HEREOF AS SUCH MAY BE LIMITED BY SECTION 6.2 AND ELSEWHERE HEREIN AND IN ANY
CLOSING DOCUMENTS HEREOF, BUYER HAS NOT RELIED UPON AND SHALL NOT RELY UPON,
EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY
OF SELLER'S AGENTS OR REPRESENTATIVES, AND BUYER HEREBY ACKNOWLEDGES THAT NO
SUCH REPRESENTATIONS HAVE BEEN MADE. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 6.1 AND IN ANY CLOSING DOCUMENTS, SELLER
SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING, ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY
SELLER OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY BUYER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR PATENT, WITH
RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF
THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT

21

--------------------------------------------------------------------------------


BEING THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND IN ANY CLOSING DOCUMENTS, THE PROPERTY SHALL BE
CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND STATE OF REPAIR,
"AS IS" AND "WHERE IS", WITH ALL FAULTS. BUYER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE, AND THAT
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN SECTION 6.1
AND THE COVENANTS OF SELLER IN THIS AGREEMENT WHICH SURVIVE CLOSING, IT IS
RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S CONSULTANTS IN
PURCHASING THE PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT IT SHALL HAVE THE
OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE DUE DILIGENCE
PERIOD AND SHALL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER OR OF ANY
MEMBER, MANAGER, OFFICER, DIRECTOR, AGENT OR ATTORNEY OF SELLER. EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT OR THE CLOSING DOCUMENTS, BUYER
ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY BUYER WILL BE OBTAINED FROM A
VARIETY OF SOURCES AND SELLER SHALL NOT BE DEEMED TO HAVE REPRESENTED OR
WARRANTED THE COMPLETENESS, ADEQUACY, TRUTH OR ACCURACY OF ANY OF THE DUE
DILIGENCE ITEMS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
BUYER EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN
SECTION 6.1 AND IN THE CLOSING DOCUMENTS AND THE COVENANTS OF SELLER WHICH
SURVIVE CLOSING. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY BUYER'S INSPECTIONS AND INVESTIGATIONS. BUYER
ACKNOWLEDGES AND AGREES THAT EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH IN SECTION 6.1 AND IN THE CLOSING DOCUMENTS AND THE COVENANTS
OF SELLER WHICH SURVIVE CLOSING, UPON CLOSING, SELLER SHALL SELL AND CONVEY TO
BUYER, AND BUYER SHALL ACCEPT THE PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS.
BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY, BY
SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN
ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO HEREIN OR IN THE CLOSING DOCUMENTS. BUYER ACKNOWLEDGES THAT THE PURCHASE
PRICE REFLECTS THE "AS IS, WHERE IS" NATURE OF THIS SALE AND ANY FAULTS,
LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE
PROPERTY. BUYER, WITH BUYER'S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND
WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT
THEREOF. BUYER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS
SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD
NOT HAVE AGREED TO SELL THE PROPERTY TO BUYER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMER AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT. THE TERMS AND
CONDITIONS OF THIS SECTION 7.3 SHALL EXPRESSLY SURVIVE THE CLOSING, SHALL NOT
MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND SHALL BE INCORPORATED
INTO THE DEED.

22

--------------------------------------------------------------------------------


ARTICLE 8

LEASES; MAINTENANCE OF PROPERTY


        From the date hereof until the Closing, and except as otherwise
consented to or approved in writing by Buyer, Seller covenants and agrees with
Buyer as follows:

        Section 8.1    New Leases; Lease Modifications.    From and after the
Effective Date through and including the Closing, Seller shall not, without
Buyer's prior written consent in each instance, which consent shall not be
unreasonably withheld, delayed or conditioned (and in the case of any denial
accompanied by the reasons for such denial specified in reasonable detail within
three (3) business days after receipt by Buyer of the information referred to in
the next sentence) enter into a New Lease; materially and adversely modify or
amend any Pre-Effective Date Lease or any New Lease entered into after the
Effective Date (except pursuant to the exercise by a Tenant of a renewal,
extension or expansion option or other right contained in such Tenant's lease);
consent to any assignment or sublease in connection with any Pre-Effective Date
Lease or New Lease, unless Seller has no legally effective right to object
thereto pursuant to the applicable Lease; or remove any Tenant under any
Pre-Effective Date Lease or New Lease, whether by summary proceedings or
otherwise. Seller shall furnish Buyer with a written notice of the proposed
action which shall contain information regarding the proposed action that is
reasonably necessary to enable Buyer to make informed decisions with respect to
the advisability of the proposed action, including without limitation,
containing details of all Reimbursable Lease Expenses in connection with such
proposed action. If Buyer fails to object in writing to any such proposed action
within three (3) business days after receipt of the aforementioned information,
Buyer shall be deemed to have approved the proposed action. If any Lease
requires that the landlord's consent be given under the applicable circumstances
(or not be unreasonably withheld), then Buyer shall be deemed ipso facto to have
approved such action, provided that Seller shall discuss and obtain Buyer's
input with respect to any consent or approval by Seller which is not to be
unreasonably withheld. Notwithstanding anything to the contrary in this
Section 8.1, Seller shall have the right without Buyer's prior consent: (i) to
enter into any New Lease containing no more than 5,000 square feet of gross
leasable area, so long as the New Leases are entered into in the ordinary course
of business operations of the Property, do not exceed in the aggregate 15,000
square feet of gross leasable area and Seller provides a true, complete and
correct copy of each new Lease to Buyer promptly following its execution and
(ii) to take action to terminate any existing Lease containing no more than
5,000 square feet of gross leasable area as a result of a monetary default by
the Tenant thereunder (provided Seller promptly notifies Buyer of any such
proceedings). In addition, Seller shall not accept a letter of credit as a
security deposit under any New Leases unless the bank or other financial
institution issuing the letter of credit is reasonably acceptable to Buyer and
the letter of credit is fully assignable to Buyer at Closing.

        Section 8.2    Lease Expenses.    At the Closing, Buyer shall reimburse
Seller for any and all Reimbursable Lease Expenses to the extent that the same
have been paid by Seller prior to the Closing (and Seller provides Buyer with
evidence reasonably satisfactory to Buyer of such payment). In addition, at the
Closing, Buyer shall assume Seller's obligations to pay, when due (whether on a
stated due date or by acceleration) any Reimbursable Lease Expenses unpaid as of
the Closing. On or prior to Closing, Seller shall pay all Lease Expenses (other
than Reimbursable Lease Expenses) in full which are then due and payable and at
Closing either (i) credit Buyer with amounts which by contract are not yet due
and payable but which shall become due and payable; or (ii) directly pay such
amounts which become due and payable, as Buyer may elect in writing at least
five (5) days prior to the Closing. Seller shall provide evidence of payment
reasonably satisfactory to Buyer of Lease Expenses paid by Seller. Each party
shall make available to the other all relevant records, bills, vouchers and
other data in such party's control verifying Reimbursable Lease Expenses and
Lease Expenses and the payment thereof.

23

--------------------------------------------------------------------------------


        Section 8.3    Lease Enforcement.    Subject to the provisions of
Section 8.1, (including the requirement of obtaining Buyer's consent, except as
otherwise specifically provided therein) prior to the Closing Date, Seller shall
have the right, but not the obligation (except to the extent that Seller's
failure to act shall constitute a waiver of such rights or remedies), to enforce
the rights and remedies of the landlord under any Pre-Effective Date Lease or
New Lease in the event of a Tenant default, by summary proceedings or otherwise
(including, without limitation, the right to remove any Tenant), and to apply
all or any portion of any Tenant Deposits then held by Seller toward any loss or
damage incurred by Seller by reason of any defaults by Tenants.

        Section 8.4    Certain Interim Operating Covenants.    Seller covenants
to Buyer that Seller shall, from the Effective Date until Closing: (a) continue
to operate, manage and maintain the Property and Improvements located on the
Property in the ordinary course of Seller's business and substantially in
accordance with Seller's present practice, subject to ordinary wear and tear and
further subject to Section 10.2; (b) maintain the insurance coverages as
described on Schedule 6.1(q) hereof; (c) not enter into any new contract for the
provision of goods or services to or with respect to the Property or renew,
extend, modify or replace any of the Contracts unless such Contract is
terminable as of the Closing Date without payment of any fees or penalty or
unless Seller pays such fees or penalties or Buyer consents thereto in writing,
which approval shall not be unreasonably withheld, delayed or conditioned;
(d) not cause or allow any lien or other encumbrances to attach to or affect the
Property without Buyer's prior written consent or enter into or modify any
easements, Operating Agreements and/or other agreements or instruments which
would affect in any way title to the Property (except for easements and
agreements made in connection with the relocation of portions of Great Mall
Drive and its widening, as contemplated in Section 9.9(g), copies of which have
been provided to Buyer for its review and comment (but not approval) prior to
execution, and copies of which shall be provided to Buyer promptly after
execution thereof), other than the lien for taxes not yet due and payable or any
lien which Seller is contesting in good faith (provided that except as otherwise
expressly permitted in Section 4.2, all liens are released of record by
Closing), acquiesce in the imposition or creation of any assessment district or
assessments on the Property not reflected in the Title Commitment; (e) not make
any material alterations to the Property, without Buyer's prior written consent;
and (f) allow Buyer and its duly authorized representatives, agents and
consultants to, during normal business hours and upon reasonable notice as set
forth in Section 3.3, examine Seller's books, records, documents and other
material relating to the Property. In addition, the Seller shall terminate any
management agreement with the Property Manager with respect to the Property
effective as of the Closing Date and pay any and all costs and expenses of
termination thereof as well as any costs related to employees of the Property
Manager, who shall all be terminated as of Closing.

        Section 8.5    Notice Requirements.    Seller will promptly notify Buyer
of any of the following matters which occur between the date of this Agreement
and the Closing Date: (i) notices of default received or given by Seller with
respect to any Lease, the Owner Participation Agreement, any Operating Agreement
or any Contract, (ii) litigation commenced by Seller, or litigation of which
Seller has received written notice, commenced or threatened in writing against
Seller, with respect to the Property (other than personal injury or property
damage litigation arising in the ordinary course of business of operating a
regional shopping center covered by insurance (or covered by Seller through
deductible or retention arrangements applicable to such insurance) as to which
the insurer has been notified on a timely basis and has not disclaimed
liability), (iii) notices of condemnation proceedings commenced or directed
against all or any portion of the Property received by Seller, (iv) material
casualty losses to the Improvements and (v) notices of any written claims of
Violations received by Seller.

24

--------------------------------------------------------------------------------



ARTICLE 9

CLOSING AND CONDITIONS


        Section 9.1    Escrow Instructions.    Within two (2) business days
after execution of this Agreement, the parties hereto shall deposit an executed
counterpart of this Agreement with the Escrow Agent, and this Agreement shall
serve as escrow instructions to the Escrow Agent as the escrow holder for
consummation of the purchase and sale contemplated hereby. Seller and Buyer
agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Escrow Agent to comply with the
terms of this Agreement; provided, however, that in the event of any conflict
between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall control.

        Section 9.2    Closing.    The closing hereunder (the "Closing") shall
be held, and delivery of all items to be made at the Closing under the terms of
this Agreement shall be made, through escrow at Escrow Agent's office on or
before July 9, 2003, or such later date and time as Buyer and Seller may
mutually agree upon in writing (the "Closing Date"). Such date may not be
extended without the prior written approval of both Seller and Buyer. No later
than 10:00 a.m. Pacific Time on the Closing Date, Buyer shall deposit in escrow
with the Escrow Agent the Purchase Price (subject to any adjustments described
in Section 9.9), together with all other costs and amounts to be paid by Buyer
at the Closing pursuant to the terms of this Agreement, by Federal Reserve wire
transfer of immediately available funds to an account to be designated by the
Escrow Agent. No later than 11:00 a.m. Pacific Time on the Closing Date,
(a) Buyer will cause the Escrow Agent to (i) pay to Seller by Federal Reserve
wire transfer of immediately available funds to an account designated by Seller,
the Purchase Price (subject to any adjustments described in Section 9.9), less
any costs or other amounts to be paid by Seller at the Closing pursuant to the
terms of this Agreement and less the Holdback Escrow Funds, and (ii) pay all
appropriate payees the other costs and amounts to be paid by Buyer at the
Closing pursuant to the terms of this Agreement and (b) Seller will direct the
Escrow Agent to pay to the appropriate payees out of the proceeds of the Closing
payable to Seller, all costs and amounts to be paid by Seller at the Closing
pursuant to the terms of this Agreement.

        Section 9.3    Required Estoppels.    Buyer's obligation to consummate
the Closing hereunder shall be conditioned upon its receipt on or before the
expiration of the Due Diligence Period (as the same may be extended) of the
following estoppel letters (the "Required Estoppel Letters"), addressed to
Seller and Buyer (the failure of which condition will entitle Buyer at its
option to terminate this Agreement and receive an immediate refund of the
Deposit):

        (a)   Clean estoppel letters from all Anchors, in substantially the
forms annexed hereto as Schedule 9.3(a)(1), as applicable; provided, however,
that if any Lease provides for the form or content of an estoppel letter, Buyer
shall accept an estoppel letter as called for therein if the applicable Anchor
refuses to execute one substantially in the forms annexed hereto as
Schedule 9.3(a)(1) after being requested to do so by Seller.

        (b)   Clean estoppel letters from non-Anchor Tenants under Leases in
effect as of the date hereof relating to, in the aggregate, at least sixty five
percent (65%) of the leased gross leaseable area of non-Anchor space at the
Shopping Center, such estoppel letters to be in substantially the form annexed
hereto as Schedule 9.3(a)(1), provided, however, that if any Lease provides for
the form or content of an estoppel letter, Buyer shall, accept an estoppel
letter as called for therein if the applicable Tenant refuses to execute one
substantially in the form annexed hereto as Schedule 9.3(a)(1) after being
requested to do so by Seller.

Each Required Estoppel Letter shall be dated no earlier than sixty (60) days
prior to the Closing Date. The term "clean estoppel letters" means an estoppel
letter substantially in the form required herein that does not reveal (i) any
material landlord/Seller default that will not be cured by the Closing,

25

--------------------------------------------------------------------------------


(ii) any material change in the economic terms of the subject agreement from
those previously disclosed to Buyer or (iii) any material issue or fact not
already disclosed in the Leases that will materially and adversely impact (as
reasonably determined by Buyer) (x) the value of the Property or (y) the use of
the Property. In addition, if all of the Required Estoppel Letters have not been
received on or before the expiration of the Due Diligence Period, Buyer may by
written notice to Seller extend the Due Diligence Period until no later than
July 3, 2003 for the sole purpose of giving Seller more time to obtain the
Required Estoppel Letters provided that Buyer has not elected to terminate this
Agreement as provided herein.

        Section 9.4    All Estoppels to Be Delivered.    Seller agrees that
notwithstanding the fact that the required Estoppel Letters encompass less than
all the Tenants, Seller will request all Tenants to execute Estoppel Letters
substantially in the forms called for by Section 9.3 and will use its good faith
efforts to deliver the required Estoppel Letters during the Due Diligence
Period. Seller shall deliver to Buyer true and correct copies of all Estoppel
Letters that are sent to Tenants. Subject to Section 9.3(a) hereof, Seller has
submitted or will promptly submit approved forms to the estoppel parties. Seller
will use reasonable efforts to obtain the estoppel letters contemplated by this
Section 9.4; provided, however, that such efforts shall not require Seller to
incur any expense or liability (other than de minimis expenses). Seller further
agrees that all estoppels received by it will be delivered to Buyer promptly
after receipt, whether or not such estoppels are required in order to satisfy
any of the requirements of this Article 9 and whether or not such estoppels are
received before or after the Due Diligence Period or before or after the
Closing, provided, however, that such deliveries will not extend the Due
Diligence Period except as provided in Section 9.3 hereof. Buyer, at Seller's
request, may assist in the process of obtaining estoppel letters. The provisions
of the next preceding sentence shall survive the Closing.

        Section 9.5    Conditions to the Obligation of Seller to Close.    The
obligation of Seller to consummate the Closing under this Agreement is expressly
conditioned upon the fulfillment by and as of the Closing Date of each of the
conditions listed below, provided that Seller, at its election, may waive all or
any of such conditions and if the Closing occurs Seller shall be deemed to have
waived all unsatisfied conditions (but without releasing Buyer from any
liability under its representations, warranties and covenants in this Agreement
that survive the Closing):

        (a)   Buyer shall have paid all amounts required to be paid by it
hereunder, including, without limitation, the Purchase Price;

        (b)   All representations and warranties of Buyer set forth in
Section 7.1 shall be true and correct in all material respects on and as of the
Closing Date as if made on and as of such date;

        (c)   Buyer shall have executed and/or delivered or caused to be
delivered at the Closing all documents and executed counterparts of documents
and instruments required by this Agreement to be executed and/or delivered by
Buyer;

        (d)   Buyer shall have performed and observed, in all material respects,
all covenants and agreements in this Agreement to be performed and observed by
Buyer;

        (e)   No action, suit or legal administrative proceedings shall have
been instituted by or before any Governmental Authorities seeking to enjoin the
transaction contemplated by this Agreement; and

        (f)    A certificate in the form of Exhibit "N" from Buyer to Seller
("Buyer's Closing Certificate").

        Section 9.6    Conditions to the Obligation of Buyer to Close.    The
obligation of Buyer to consummate the Closing under this Agreement is
conditioned upon the fulfillment by and as of the Closing Date of each of the
conditions listed below (the failure of which, shall entitle Buyer to terminate
this Agreement and receive an immediate refund of the Deposit and/or if such
failure also constitutes a default by Seller, to, exercise any remedies
permitted under Section 5.1 hereof), provided that Buyer, at its election, may
waive all or any of such conditions and if the Closing occurs Buyer shall be
deemed to have waived all unsatisfied conditions (but without releasing Seller
from any liability under its representations, warranties and covenants in this
Agreement that survive the Closing):

26

--------------------------------------------------------------------------------



        (a)   All representations and warranties of Seller set forth in
Section 6.1 shall be true and correct in all material respects on and as of the
Closing Date as if made on and as of such date, subject, however, to changes
resulting from the operation of the Property between the date hereof and the
Closing Date in accordance with the provisions of Article 8 and resulting from
any changes permitted pursuant to the terms of this Agreement and subject to the
penultimate sentence of Section 6.2;

        (b)   Seller shall have executed and/or delivered or caused to be
delivered at Closing all of the documents and executed counterparts of documents
and instruments required by this Agreement to be executed and/or delivered by
Seller;

        (c)   All other conditions to Buyer's obligation to close set forth in
this Agreement, shall be satisfied (and Buyer shall not have terminated this
Agreement pursuant to any such provisions);

        (d)   The Title Company shall commit, in writing, subject to payment of
the title insurance premiums, to issue to Buyer the Title Policy with respect to
the Property, dated as of the Closing Date and insuring Buyer's fee simple to
the Property in an amount equal to the Purchase Price pursuant to Section 4.3,
free of any exceptions other than the Permitted Exceptions and otherwise in the
form and with the endorsements required by Section 4.3;

        (e)   Buyer shall have received the Required Estoppel Letters in
accordance with the terms of Section 9.3;

        (f)    Seller shall have performed and observed, in all material
respects, all covenants and agreements in this Agreement to be performed and
observed by Seller;

        (g)   No action, suit or legal or administrative proceedings shall have
been instituted by or before any Governmental Authorities seeking to enjoin the
transactions contemplated by this Agreement;

        (h)   Buyer shall have obtained current UCC Searches from the
appropriate jurisdictions confirming that the Personal Property and any
intangible personal property being conveyed by Seller is not, or as of Closing
will not be, subject to any liens;

        (i)    Since the expiration of the Due Diligence Period, no material
adverse change shall have occurred with respect to the physical condition of the
Property;

        (j)    Since the expiration of the Due Diligence Period, no material
adverse change shall have occurred with respect to the financial condition of
the Property (as evidenced by an update of the Rent Roll, Aged Receivables
Report and the applicable financial Schedules delivered by Seller to Buyer
pursuant to Section 6.1 hereof, to be delivered by Seller to Buyer pursuant to
Section 9.7); and

        (k)   Buyer's Closing Certificate.

        Section 9.7    Seller's Closing Documents and Other Items.    At or
before the Closing, Seller shall deposit into escrow the following items:

        (a)   A duly executed and acknowledged Grant Deed for the Property in
the form attached hereto as Exhibit "E" (the "Deed");

        (b)   Four (4) duly executed counterparts of a Bill of Sale for the
Property in the form attached hereto as Exhibit "F" (the "Bill of Sale");

        (c)   Four (4) duly executed counterparts of an Assignment and
Assumption of Leases for the Property in the form attached hereto as Exhibit "G"
(the "Assignment and Assumption of Leases");

        (d)   Four (4) duly executed counterparts of an Assignment and
Assumption of Contracts, Warranties and Guaranties, and Other Intangible
Property for the Property in the form attached hereto as Exhibit "H" (the
"Assignment and Assumption of Contracts");

27

--------------------------------------------------------------------------------


        (e)   A FIRPTA affidavit, executed and delivered by Seller, to the
effect that Seller is not a "foreign person" as that term is defined in
Section 1445(f)(3) by the Internal Revenue Code of 1986, as amended, which shall
be in such form as may be prescribed by federal regulations;

        (f)    Four (4) duly executed counterparts of an assignment and
assumption agreement ("OPA Assignment") substantially in the form of Exhibit "I"
attached hereto, assigning the Operating Agreements and Owner Participation
Agreement to Buyer;

        (g)   Four (4) duly executed counterparts of the Holdback Escrow
Agreement (with Seller to cause the Holdback Escrow Funds to be delivered to
Escrow Agent from the Purchase Price), as required by the Holdback Escrow
Agreement;

        (h)   The original executed estoppel letters provided for in Sections
9.3 and 9.4;

        (i)    Seller's copies of the Operating Agreements and Owner
Participation Agreement;

        (j)    Seller's copies of the Leases;

        (k)   Seller's copies of the Contracts;

        (l)    Evidence reasonably satisfactory to Buyer of termination of all
agreements encumbering the Property other than the Leases, the Permitted
Exceptions, the Operating Agreements, the Owner Participation Agreement, the
Commission Agreements relating to any Lease made between the Effective Date and
Closing and the Contracts which can be terminated by Closing (unless, with
respect to any Contracts, Buyer has requested at least thirty (30) days prior to
the Closing that Seller terminate the applicable Contracts as of Closing which
can be terminated by Closing, in which case Seller shall provide evidence of
such termination)

        (m)  A schedule which shows all Leases terminated and/or amended and all
New Leases entered into between the date of this Agreement and the Closing Date,
together with Seller's copy of each such New Lease or amendment to an existing
lease, and a current Rent Roll for the Property;

        (n)   A current Aged Receivables Report dated as of the Closing Date;

        (o)   Current updated copies of the Schedules delivered by Seller and
Buyer pursuant to Section 6.1 hereof dated as of the Closing Date;

        (p)   A schedule which shows all Contracts and Operating Agreements
terminated and/or amended and all new Contracts and Operating Agreements entered
into between the date of this Agreement and the Closing Date, together with a
copy of each such new Contract and Operating Agreement or amendment to an
existing Contract or Operating Agreement.

        (q)   A certificate, in the form of Exhibit "N" attached hereto,
executed by Seller certifying that the representations and warranties of Seller
contained herein remain true, complete and correct in all material respects (and
noting any modifications);

        (r)   All sales tax, transfer tax and other tax returns, if any which
Seller is required by law to execute and deliver, either individually or
together with Buyer, to any Governmental Authority as a result of the
transactions contemplated by this Agreement, including, without limitation,
California Franchise Tax Board Real Estate Withholding Exemption Certificates on
Form 593-W or equivalent form from Seller;

        (s)   Copies of all records and files which are in the possession or
control of Seller or the Property Manager relating to the operation and
maintenance of the Property, including to the extent in the possession of such
parties, (i) current tax bills, current water, sewer, utility and fuel bills,
payroll records, billing records for Tenants and Adjoining Owners,
(ii) engineering, repair and maintenance records and the like which affect or
relate to the Property, (iii) plans, drawings, blueprints and specifications for
the Property, all warranties and guaranties of manufacturers, suppliers and
contractors

28

--------------------------------------------------------------------------------


in effect on the Closing Date, and (iv) certificates of occupancy (or the
equivalent) and other licenses and permits. Delivery of such materials shall be
effectuated pursuant to arrangements made by Seller and the property manager or
managers retained by Buyer to operate the Property;

        (t)    Both an owner's affidavit and indemnity (if required by the Title
Company to issue the Title Policy) and such evidence or documents as may
reasonably be required by the Title Company evidencing the power and authority
of Seller and the due authority of, and execution and delivery by, any person or
persons who are executing any of the documents required hereunder in connection
with the conveyance of the Real Property;

        (u)   A schedule listing all audits of payments of percentage or overage
rents and Operating Expenses or other similar charges still in progress on the
Closing Date, if applicable.

        (v)   Notices to each Tenant and any other required third party, signed
by the Seller that shall disclose that the Property has been sold to Buyer, that
Buyer has received any Tenant Deposits and assumed liability therefor, and that,
after the Closing, all rents should be paid to Buyer or buyer's designee each in
a form reasonably satisfactory to Buyer and Seller (the "Tenant Notice
Letters");

        (w)  Seller shall deliver to Buyer any keys to the Property on the
Closing Date. Location of any of the items referred to in this subsection at the
Property on the Closing Date shall be deemed to be delivery to Buyer (this may
be accomplished outside of escrow);

        (x)   Duly completed and signed real estate transfer tax declarations
for the Property;

        (y)   Such other documents as may be reasonably required by the Title
Company or as may be agreed upon by Seller and Buyer to consummate the purchase
of the Property as contemplated by this Agreement, and;

        (z)   If applicable, with respect to any Tenant security deposits which
are letters of credit, Seller shall, if the same are assignable, (a) (i) deliver
to Buyer at the Closing such letters of credit and (ii) execute and deliver such
other instruments as the issuers of such letters of credit shall reasonably
require to assign the letters of credit to Buyer, and (b) reasonably cooperate
with Buyer to change the named beneficiary under such letters of credit to
Buyer, so long as Seller does not incur any additional liability or expense in
connection therewith; provided, however, that the matters described in this
Section 9.7(z) may be accomplished after Closing, at Seller's election.

        Section 9.8    Buyer's Closing Documents and Other Items.    At or
before the Closing, Buyer shall deposit into escrow the following items:

        (a)   The balance of the Purchase Price and such additional funds as are
necessary to close this transaction;

        (b)   Four (4) duly executed counterparts of the Bill of Sale;

        (c)   Four (4) duly executed counterparts of the Assignment and
Assumption of Leases;

        (d)   Four (4) duly executed counterparts of the Assignment and
Assumption of Contracts;

        (e)   Four (4) duly executed counterparts of the OPA Assignment;

        (f)    Four (4) duly executed counterparts of the Holdback Escrow
Agreement;

        (g)   To the extent required by the Title Company, documentation to
establish the due authority of Buyer's acquisition of the Property and Buyer's
delivery of the documents required to be delivered by Buyer pursuant to this
Agreement (including, but not limited to, the organizational documents of Buyer,
as they may have been amended from time to time, resolutions of Buyer and
incumbency certificates of Buyer);

        (h)   Duly completed and signed real estate transfer tax declarations
for the Property;

29

--------------------------------------------------------------------------------


        (i)    A copy of each of the Tenant Notice Letters signed by Buyer;

        (j)    Such other documents as may be reasonably required by Seller or
the Title Company or as may be agreed upon by Seller and Buyer to consummate the
purchase of the Property as contemplated by this Agreement; and

        (k)   Buyer's Closing Certificate.

        Section 9.9    Prorations and Closing Costs.    

        (a)   Seller and Buyer agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the "Adjustment Date"), the following
(collectively, the "Proration Items"): Impositions, utility and fuel bills,
collected Rents (subject to the terms of Section (b) below), Operating Expenses,
Additional Rents (subject to the terms of Sections (c) and (d) below) and
Percentage Rents (subject to the terms of Section (e) below). Seller will be
charged and credited for the amounts of all of the Proration Items relating to
the period up to and including the Adjustment Date, and Buyer will be charged
and credited for all of the Proration Items relating to the period from and
after the Adjustment Date. Such preliminary estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Buyer for Buyer's reasonable approval at least five (5) business
days prior to the Closing Date (the "Adjustment Statement"). Seller and Buyer
shall enter into any proration agreements reasonably necessary to give effect to
the provisions of this Section 9.9. The Adjustment Statement, once agreed upon,
shall be signed by Buyer and Seller and delivered to the Escrow Agent for
purposes of making the preliminary proration adjustment at the Closing subject
to the final cash settlement provided for below. The preliminary proration shall
be paid at the Closing by Buyer to Seller (if the preliminary prorations result
in a net credit to Seller) or by Seller to Buyer (if the preliminary prorations
result in a net credit to Buyer) by increasing or reducing the cash to be
delivered by Buyer in payment of the Purchase Price at the Closing. If the
actual amounts of the Proration Items are not known as of the Closing Date, the
prorations shall be made at the Closing on the basis of the best evidence then
available; thereafter, when actual figures are received (not to exceed twelve
(12) months after Closing), re-prorations shall be made on the basis of the
actual figures, and a final cash settlement shall be made between Seller and
Buyer. No prorations shall be made in relation to insurance premiums, and
Seller's insurance policies shall not be assigned to Buyer (except for the
obligations, if any, to assign insurance proceeds to Buyer under Section 10.2).
Final readings and final billings for utilities shall be made if possible as of
the Closing Date, in which event no proration shall be made at the Closing with
respect to utility bills. Seller shall be entitled to all deposits presently in
effect with the utility providers, and Buyer shall be obligated to make its own
arrangements for deposits with the utility providers. The provisions of this
Section 9.9(a) shall survive the Closing for twelve (12) months.

        (b)   Buyer shall receive a credit on the Adjustment Statement for the
prorated amount as of the Adjustment Date for all Rents and Additional Rent (as
hereinafter defined) previously paid to or collected by Seller and attributable
to any period following the Adjustment Date, including any portion of the month
in which the Closing takes place. Rents and Additional Rents are "Delinquent"
when they were due prior to the Adjustment Date, and payment thereof has not
been made on or before the Adjustment Date. Delinquent Rents and Delinquent
Additional Rents shall not be prorated. All sums collected by Buyer from and
after the Closing from any Tenant shall be applied first to Rents and Additional
Rents and any other amounts owed by such Tenant to Buyer for any period
following the Adjustment Date, with any remaining sums paid to Seller to the
extent Seller is then owed Delinquent Rent and Additional Rent by such Tenant.
Any sums due Seller and collected by Buyer shall be promptly remitted to Seller.
Buyer shall have no obligation to collect Delinquent Rent or Additional Rent for
and on behalf of Seller but shall not waive or settle any such delinquency and
Seller hereby retains the right to pursue the collection of Delinquent Rent and
Additional Rent for periods attributable to Seller's ownership of the Property;
provided, however, that Seller may not disturb the

30

--------------------------------------------------------------------------------


possession of such Tenant by bringing an eviction action, Buyer shall incur no
costs or expenses in connection with such enforcement by Seller and Seller shall
not institute an action to collect such Delinquent Rents or Delinquent
Additional Rents prior to the date which is ninety (90) days following the
Closing Date The provisions of this Section 9.9(b) shall survive the Closing for
one (1) year. Seller, at least five (5) business days prior to the Closing Date,
shall deliver to Buyer a schedule of all Tenants which are delinquent in the
payment of Rent and Additional Rent, setting forth the amount of the
delinquency, the period to which such delinquency relates and the nature of the
amount due from such Tenant. In addition, Seller shall deliver to Buyer at such
time a list of each Tenant which paid percentage rent or overage rent based on
sales or gross income during the fiscal year in which the Closing occurs and the
amount paid by such Tenant as of the Adjustment Date.

        (c)   All Rents and Additional Rents which have been received in respect
to the month in which the Closing occurs (the "Current Month") shall be prorated
as of the Adjustment Date. Such Rents and Additional Rents for the Current Month
which have been received as of the Closing Date shall be prorated on a per diem
basis based upon the number of days in the Current Month prior to, but not
including, the Closing Date (which shall be allocated to Seller) and the number
of days in the Current Month from and after the Closing Date (which shall be
allocated to Buyer).

        (d)   At least five (5) business days prior to the Closing Date, Seller
shall cause to be prepared and delivered to Buyer a reconciliation (the
"Additional Rents Reconciliation") of (i) actual operating and similar expense
of the Property upon which Additional Rents are based (the "Additional Rents
Expenses") for the period commencing on January 1, 2003 and ending on the last
day of the Current Month (the "Additional Rents Reconciliation Period"), it
being understood that certain Additional Rents Expenses for the Additional Rents
Reconciliation Period, if not based on actual amounts (such as certain operating
expenses for the Current Month), may be reasonably estimated by Seller; and
(ii) Additional Rents collected by Seller for that portion of the Additional
Rents Reconciliation Period prior to the Current Month and Additional Rents
payable for the Current Month, which Additional Rents Reconciliation shall be
subject to Buyer's reasonable approval. Once the Additional Rents Reconciliation
has been approved, any amount shown to be owed by Seller to the Tenants under
the Additional Rents Reconciliation shall be credited to Buyer at the Closing,
and any amounts shown to be owed to Seller by the Tenants under the Additional
Rents Reconciliation shall be credited to Seller at the Closing on a preliminary
basis, subject to final reconciliations, as hereinafter provided. For purposes
of this Section (d), "Additional Rents" shall mean any and all amounts due from
the Tenants for Operating Expenses and any other Tenant charges other than
Rents. Notwithstanding the foregoing, with respect to that portion of Additional
Rents which are billed on an index-based formula or on an estimated basis during
the fiscal or other period for which paid, at the end of such fiscal or other
period Buyer and Seller shall cooperate in good faith to determine whether the
items in question have been over billed or under billed (or over- or
under-estimated, as applicable). If there has been an over billing or
over-estimation and an over billed/estimated amount has been received, Seller
shall, promptly after request by Buyer, pay to Buyer the portion of such over
billed/estimated amount which is properly allocable to the period prior to the
Adjustment Date, and promptly thereafter Buyer shall reimburse the entire over
billed/estimated amount to the Tenants and/or Adjoining Owners which paid the
same. In addition, Seller shall reimburse Buyer for any costs incurred by Buyer
in connection with any audit by a Tenant that reveals such over billed/estimated
amount, to the extent Seller over billed any such amount. The sums payable by
Seller pursuant to the two immediately preceding sentences shall not be subject
to the time limitations set forth in Section 6.2 or 9.9(a) or (b). If there has
been an under billing or under-estimation, the additional amount shall be billed
by Buyer to the Tenants and Adjoining Owners, as applicable, and any amount
received by Buyer, net of costs of collection, if any, to the extent properly
allocable to periods prior to the Adjustment Date shall promptly be paid by
Buyer to Seller. Buyer shall use commercially reasonable efforts to collect all
such under billings, but shall not be required to institute litigation.

31

--------------------------------------------------------------------------------


        (e)   With respect to that portion, if any, of Rents which constitute
percentage or overage rents or other amounts payable by Tenants based upon sales
or gross receipt of such entities, the following provisions shall apply: (i) at
the Closing and/or in, the case of percentage or overage rents which are in
arrears or are payable in other than monthly installments, subsequent to the
Closing, percentage or overage rents shall be apportioned as provided in this
Section 9.9 generally; and (ii) following the end of the fiscal year or
applicable lease year, as appropriate, an amount of which such percentage or
overage rents are payable by each Tenant and receipt by Buyer of any payment on
account thereof due from such Tenant (including any amount due as a result of an
audit conducted by Seller or Buyer), Buyer shall promptly pay to Seller, net of
costs of collection and audit, if any, the excess of any of (A) the amount of
percentage or overage rents paid by such Tenant on account of such entire fiscal
year or lease year, as appropriate, multiplied by a fraction, the numeration of
which is the number of months (including any fraction of a month expressed as a
fraction) of such fiscal year or lease year which occurred prior to the
Adjustment Date and the denominator of which is twelve (12) or such lesser
number of months (including any fraction of a month expressed as a fraction) as
may have elapsed in such fiscal year or lease year prior to expiration of the
Lease in question, over (B) all amounts theretofore received by Seller on the
percentage or overage rents in question for the fiscal year or lease year. If in
any case the amount provided above in (B) exceeds the amount provided for in
(A) above, Seller shall pay the amount of such excess to Buyer upon demand. If
at the Closing Date Seller shall be conducting any audits of payments of
percentage or overage rents previously made by Tenants for fiscal years or lease
years prior to the year in which the Closing shall take place, Seller shall so
notify Buyer and Seller shall have the right to continue all audits until
completion thereof and to collect and retain any amounts payable to Seller by
reason thereof. Seller shall remit the remainder of any percentage or overage
rent received by Seller and which relate to periods on and after Closing as a
result of such audits to Buyer. Following the expiration of the Due Diligence
Period, Seller shall not commence any new audits without the reasonable approval
of Buyer.

        (f)    Notwithstanding the provisions hereof with respect to the
proration of Impositions in Section 9.9(a), if any Tenant in occupancy at the
Closing Date or Adjoining Owner is obligated to pay any Impositions directly to
the applicable taxing authority, such Impositions shall not be apportioned. Any
refund obtained by either Seller or Buyer of real estate taxes for which an
apportionment is made pursuant to Section 9.9(a), net of the costs of obtaining
such refund and the amount thereof payable to Tenants and Adjoining Owners,
shall be apportioned as of the Adjustment Date. Buyer shall have the right to
control and/or settle all tax protest proceedings. Notwithstanding the
foregoing, no settlement with respect to the tax fiscal year in which the
Adjustment Date occurs shall be made without the prior written approval of
Seller, such approval not to be unreasonably withheld, delayed or conditioned.
Any refunds of Impositions resulting from any such tax protest proceeding shall
be paid to Buyer. Buyer shall pay any portion of any such refund due to Tenants
and/or Adjoining Owners to such Tenants or Adjoining Owners and shall apportion
any balance of any such refund (net of the costs of obtaining such refund)
between Seller and Buyer in the same manner as the Impositions to which such
refund relates and pay any remaining portion thereof relating to the period
prior to the Adjustment Date to Seller, in each case promptly after such refund
is received. Seller will reasonably cooperate with Buyer in transferring control
of any such tax protest proceeding to Buyer; provided, however, that such
cooperation shall not require Seller to incur any expense or liability (except
for reasonable expenses as to which Buyer agrees to reimburse and indemnify
Seller), alter any right or benefit of Seller hereunder or cause any adverse tax
consequence to Seller (or any of its direct or indirect partners).

        (g)   Post-Closing, Seller, pursuant to the cost sharing agreement to be
entered into with the Santa Clara Valley Transportation Authority substantially
in the form of Exhibit "P", attached hereto shall remain responsible for and
covenants and agrees that it shall perform and complete the work of Seller
thereunder which is incomplete as of the Closing Date and shall pay the costs
and expenses of Seller thereunder which are unpaid as of the Closing Date, for
the widening of the Great Mall Drive entranceway north of the Home Depot.
Alternatively at Seller's election to be made prior to Closing,

32

--------------------------------------------------------------------------------


pursuant to arrangements reasonably satisfactory to Buyer, Seller shall give
Buyer a credit at Closing in an amount reasonably satisfactory to Buyer for such
unpaid costs and expenses and shall assign in a manner reasonably acceptable to
Buyer the cost sharing agreement to Buyer who shall assume the performance and
payment obligations of Seller thereunder arising after Closing. In the event the
Seller retains the performance and payment obligations as above described, at
Closing the requisite easements shall be reserved by or granted to Seller to
allow it to complete its and its contractor's performance obligations with
respect to such widening of Great Mall Drive. Notwithstanding anything to the
contrary herein, prior to execution of the final cost sharing agreement, Seller
shall provide Buyer with a copy of the final agreement for Buyer's review.

        (h)   Buyer shall receive a credit against the Purchase Price at the
Closing for any Tenant Deposits then outstanding under the Leases, other than
Tenant Deposits which have been properly applied to delinquent rents or other
amounts pursuant to the terms of the Leases, and for all Rents paid in advance
(to the extent not prorated as set forth in this Section 9.9). Deposits in the
form of letters of credit shall be transferred in accordance with Section 9.7(z)
hereof.

        (i)    For any Contracts which will be assigned to Buyer, Buyer shall
receive a credit against the Purchase Price at the Closing for all payments due
or owing under any Contracts for periods prior to the Adjustment Date, which
amounts shall be prorated as of the Adjustment Date. If Seller has paid any
amounts under any Contracts for periods after the Adjustment Date, Buyer shall
pay such amounts to Seller at the Closing in addition to the Purchase Price.

        (j)    Water and sewer charges, utilities and fuel charges, if any,
shall be apportioned between Seller and Buyer on the same basis as provided in
this Section 9.9. (A) If there are water meters at the Property, Seller and
Buyer in cooperation shall endeavor to obtain readings to a date not more than
thirty (30) days prior to the Closing Date, and the unfixed meter charges and
the unfixed sewer charges, if any, based thereon for the intervening time shall
be apportioned on the basis of such last readings. Any water and sewer charges
payable by Tenants in occupancy on the Closing Date or Adjoining Owners directly
to the entity or entities furnishing such services shall not be apportioned; and
(B) Seller and Buyer in cooperation shall endeavor to have the meters for
utilities and fuel read the day on which the Adjustment Date occurs and will pay
the bills rendered to Seller on the basis of such readings. If the parties do
not obtain such a meter reading with respect to any such utility, the adjustment
therefor shall be made on the basis of the most recently issued bills therefor
which are based on meter readings not earlier than thirty (30) days prior to the
Adjustment Date. If fuel oil, propane or other fuel is used at the Property,
Seller shall deliver to Buyer at the Closing statements of the suppliers of such
fuel dated within three (3) days of the Adjustment Date setting forth the
quantity of fuel on hand and the cost paid by Seller therefor, and Buyer shall
pay to Seller at the Closing the cost of such fuel (including taxes thereon, if
any) as shown on such statements. Charges for any utilities payable by Tenants
in occupancy on the Closing Date and Adjoining Owners directly to the utility
companies furnishing the same shall not be apportioned.

        (k)   Seller shall pay (i) the Escrow Agent's escrow fee, (ii) all
state, county, and local transfer taxes and sales or similar taxes on the sale
of the Personal Property and any intangible personal property being conveyed, if
any; (iii) all recording fees in connection with the consummation of this
Agreement; and (iv) any additional costs and charges customarily charged to
sellers in accordance with common escrow practices in the county in which the
Property is located, other than those costs and charges specifically required to
be paid by Buyer hereunder.

        (l)    Seller shall pay the premium for the Title Policy, the costs of
extended coverage and the cost of any endorsement necessary to cure any Title
Objections Seller agrees or is obligated to cure pursuant to this Agreement, and
the costs of either updating the Survey or obtaining a zoning letter to enable
the Title Company to issue the ALTA 3.1 (CLTA 123.2) zoning endorsement. Buyer
shall pay (i) the premium and any other costs incurred for any other
endorsements Buyer may require in

33

--------------------------------------------------------------------------------


accordance with Section 4.3 (ii) all costs of re-insurance and/or co-insurance
to the extent Buyer or its lender requires re-insurance and/or co-insurance,
(iii) the premium for the ALTA 3.1(CLTA 123.2) zoning endorsement, and (iv) any
additional costs and charges customarily charged to buyers in accordance with
common escrow practices in the county in which the Property is located, other
than those costs and charges specifically required to be paid by Seller
hereunder. In addition to the foregoing, Buyer shall be responsible for any
costs of updating the Survey(s) of the Property and for conforming the Survey(s)
to the requirements of the Title Company for issuance of any endorsements to
such Title Policy as may be required by Buyer or for any new survey that may be
required by Buyer or its lender other than the costs of updating the Survey, if
necessary, to allow the issuance of an ALTA 3.1 (CLTA 123.1) zoning endorsement.

        Section 9.10    Brokers.    Buyer hereby represents and warrants to
Seller that it did not employ or use any broker or finder to arrange or bring
about this transaction, and that there are no claims or rights for brokerage
commissions or finder's fees in connection with the transactions contemplated by
this Agreement as a result of contacts with Buyer, other than the success fee
(the "Broker's Commission") required to be paid by Seller to Broker pursuant to
a separate agreement between Seller and Broker. Seller represents and warrants
to Buyer only (nothing in this provision nor any other provision of this
Agreement being intended to create any rights on the part of any third party
beneficiary, or to create any third party beneficiary) that Seller has not
employed or used any broker or finder with respect to this transaction, other
than Broker as Seller's financial advisor, and Seller shall pay the Broker's
Commission and that there are no claims or rights for brokerage commissions or
finder's fees in connection with the transactions contemplated by this
Agreement, other than the Broker's commission arising from contacts with Seller.
If any person brings a claim for a commission or finder's fee based upon any
contact, dealings, or communication with Buyer in connection with the
transactions contemplated by this Agreement, other than Broker, then Buyer shall
defend Seller from such claim, and shall indemnify Seller and hold Seller
harmless from any and all costs, damages, claims, liabilities, or expenses
(including, without limitation, reasonable attorneys' fees and disbursements)
incurred by Seller with respect to the claim. If any person brings a claim for a
commission or finder's fee based upon any contact, dealings or communication
with Seller in connection with the transactions contemplated by this Agreement,
including Broker, then Seller shall defend Buyer from such claim and indemnify,
protect and hold harmless Buyer from any and all costs, damages, liabilities or
expenses (including, without limitation, reasonable attorneys' fees and
disbursements) incurred by Buyer with respect to the claim. The provisions of
this Section 9.10 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement, and shall not be subject to the
one year limitation set forth in Section 9.10

        Section 9.11    Expenses.    Except as otherwise provided in Sections
9.9 and 9.10, each party hereto shall pay its own expenses incurred in
connection with this Agreement and the transaction contemplated hereby,
including, without limitation, in the case of Buyer, all third-party engineering
and environmental review costs, inspection costs, attorney costs, due diligence
costs, etc.


ARTICLE 10

MISCELLANEOUS


        Section 10.1    Amendment and Modification.    This Agreement may be
amended, modified, or supplemented only by a written agreement signed by Buyer
and Seller.

        Section 10.2    Risk of Loss/Condemnation and Insurance
Proceeds/Condemnation Awards.    

        (a)    Minor Loss/Condemnation.    Buyer shall be bound to purchase the
Property for the full Purchase Price as required by the terms hereof, without
regard to the occurrence or effect of any damage to the Property or destruction
of any improvements thereon or condemnation of any portion of the Property,
provided that: (i) the cost to repair any such damage or destruction, or the
diminution in

34

--------------------------------------------------------------------------------

the value of the remaining Property as a result of a partial condemnation,
equals two percent (2%) of the Purchase Price or less and in the case of a
condemnation (other than the condemnation described in Exhibit C or
Schedule 6.1(a) or the Title Commitment, there is no material change in access
to or visibility of the Shopping Center as a result thereof and no Anchor Tenant
or non-Anchor Tenants aggregating 10,000 or more rentable square feet is
entitled to terminate its Lease as a result thereof, and (ii) upon the Closing,
there shall be a credit against the Purchase Price due hereunder equal to the
amount of any insurance proceeds or condemnation awards collected by Seller as a
result of any such damage or destruction or condemnation, plus the amount of any
insurance deductible, less any sums expended by Seller toward the restoration or
repair of the Property, including, without limitation, sums expended for
barricades and other temporary repairs required for safety purposes, or in
collecting such insurance proceeds or condemnation awards. If the proceeds or
awards have not been collected as of the Closing, then such proceeds or awards
shall be assigned to Buyer, except to the extent needed to reimburse Seller for
sums expended up to the Closing to repair or restore the Property, including,
without limitation, sums expended for barricades and other temporary repairs
required for safety purposes, or to collect any such proceeds or awards, and
Buyer shall, in the case of a casualty, receive a credit against the Purchase
Price in the amount of the deductible.

        (b)    Major Loss/Condemnation.    If the amount of the damage or
destruction or condemnation as specified above exceeds two percent (2%) of the
Purchase Price or in the case of a condemnation except as disclosed in Exhibit
"C" or Schedule 6.1(d), if there is a material change in the access to or
visibility of the Shopping Center and/or an Anchor Tenant or non-Anchor Tenants
aggregating 10,000 or more rentable square feet are entitled to terminate its
Lease as a result thereof, then Buyer may at its option, to be exercised by
written notice to Seller within ten (10) business days of Seller's notice of the
occurrence of the damages or destruction or the commencement of condemnation
proceedings, terminate this Agreement. Buyer's failure to elect to terminate
this Agreement within said ten business day period shall be deemed an election
by Buyer to consummate this purchase and sale transaction. If Buyer elects to
terminate this Agreement within such ten business day period, the Deposit shall
be returned to Buyer and neither party shall have any further rights or
obligations hereunder except as to obligations which are intended to survive a
termination. If Buyer elects or is deemed to have elected to proceed with the
purchase of the Property, then upon the Closing, there shall be a credit against
the Purchase Price due hereunder equal to the amount of any insurance proceeds
or condemnation awards collected by Seller as a result of any such damage or
destruction or condemnation, plus the amount of any insurance deductible, less
any sums expended by Seller toward the restoration or repair of the Property,
including, without limitation, sums expended for barricades and other temporary
repairs required for safety purposes, or in collecting such insurance proceeds
or condemnation awards. If the proceeds or awards have not been collected as of
the Closing, then such proceeds or awards shall be assigned to Buyer, except to
the extent needed to reimburse Seller for sums expended up to the Closing to
repair or restore the Property, including, without limitation, sums expended for
barricades and other temporary repairs required for safety purposes, or to
collect any such proceeds or awards, and Buyer shall, in the case of a casualty,
receive a credit against the Purchase Price in the amount of the deductible.

        Section 10.3    Notices.    All notices required or permitted hereunder
shall be in writing and shall be served on the parties at the following
addresses:

35

--------------------------------------------------------------------------------



If to Seller Great Mall of the Bay Area Associates, L.P.
c/o Swerdlow Real Estate Group, LLC
4651 Sheridan Street, Suite 200
Hollywood, Florida 33021
Attention: Theodore Stotzer, Exec. Vice President, General Counsel
Facsimile: (954) 961-6377
and to:
Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Joseph F. Kishel, Esq.
Facsimile: (212) 801-6400
If to Buyer:
The Mills Limited Partnership
1300 Wilson Boulevard
Suite 400
Arlington, Virginia 22209
Attention: Greg Neeb
Facsimile: (703) 526-5237
with a copy to:
The Mills Corporation
1300 Wilson Boulevard
Suite 400
Arlington, Virginia 222209
Attention: Mark Dorigan
Facsimile: (703) 526-5191
and a copy to:
Piper Rudnick
203 North LaSalle Street
Chicago, Illinois 60601
Attention: Robert H. Goldman, Esq.
Facsimile: (312) 630-7358
If to Escrow Agent:
Lawyers Title Insurance Corporation
525 Market Street, Suite 2320
San Francisco, California 94104
Attention: Patricia Schlageck or Edward Rusky
Facsimile: (415) 512-0146

Any such notices may be sent by (a) certified mail, return receipt requested, in
which case notice shall be deemed delivered three (3) business days after
deposit, postage prepaid in the U.S. mail, (b) a recognized and reputable
overnight courier, in which case notice shall be deemed delivered one
(1) business day after deposit with such courier (on or prior to 5:00 p.m., East
Coast Time; if deposited after such time, it shall be deemed to have been
deposited on the next business day), or (c) facsimile transmission, in which
case notice shall be deemed delivered upon electronic verification (on or prior
to 5:00 p.m., East Coast Time; if verification is received after such time, it
shall be deemed to have been delivered on the next business day) that
transmission to recipient was completed. The above addresses and facsimile
numbers may be changed by written notice to the other party; provided that no
notice of a change of address or facsimile number shall be effective until
actual receipt of such notice.

        Section 10.4    Assignment.    Buyer and Seller shall not have the right
to assign this Agreement without the prior written consent of the other party,
which consent shall not to be unreasonably withheld or delayed. Notwithstanding
the foregoing, Buyer and Seller may each assign their interests herein to an
Affiliate of such assigning party upon written notice to the non-assigning
party, provided

36

--------------------------------------------------------------------------------


that any such assignment does not relieve the assigning party of its obligations
hereunder. This Agreement shall be binding upon and inure to the benefit of
Seller and Buyer and their respective successors and permitted assigns, and no
other party shall be conferred any rights by virtue of this Agreement or be
entitled to enforce any of the provisions hereof. Whenever a reference is made
in this Agreement to Seller or Buyer, such reference shall include the
successors and permitted assigns of such party under this Agreement.

        Section 10.5    Governing Law and Consent to Jurisdiction.    THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS. ANY ACTION ARISING OUT OF THIS AGREEMENT MUST BE COMMENCED
BY BUYER OR SELLER IN THE STATE COURTS OF THE STATE OF CALIFORNIA, SANTA CLARA
COUNTY SUPERIOR COURT, OR IN U.S. FEDERAL COURT FOR THE APPLICABLE DISTRICT OF
CALIFORNIA AND EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF THE ABOVE
COURTS IN ANY SUCH ACTION AND TO THE LAYING OF VENUE IN THE STATE OF CALIFORNIA,
SANTA CLARA COUNTY SUPERIOR COURT. ANY PROCESS IN ANY SUCH ACTION SHALL BE DULY
SERVED IF MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO THE PARTIES AT THEIR
RESPECTIVE ADDRESSES DESCRIBED IN SECTION 10.3 HEREOF.

        Section 10.6    Counterparts.    This Agreement may be executed in two
or more fully or partially executed counterparts, any one or more of which may
be executed and delivered by facsimile transmission, each of which will be
deemed an original binding the signer thereof against the other signing parties,
but all counterparts together will constitute one and the same instrument.

        Section 10.7    Entire Agreement.    This Agreement, that certain letter
agreement entered into by and between Seller and Buyer dated the date hereof
("Letter Agreement") and the other documents delivered at the Closing, set forth
the entire agreement and understanding of the parties in respect of the
transaction contemplated by this Agreement, and supersede all prior agreements,
arrangements and understandings relating to the subject matter hereof and
thereof. No representation, promise, inducement or statement of intention has
been made by Seller or Buyer which is not embodied in this Agreement, the Letter
Agreement or in the attached Exhibits or the written certificates, schedules or
instruments of assignment or conveyance delivered pursuant to this Agreement,
and neither Buyer nor Seller shall be bound by or liable for any alleged
representations, promise, inducement or statement of intention not therein so
set forth.

        Section 10.8    Severability.    Any term or provision of this Agreement
that is invalid or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement, or affecting the validity or enforceability of
any of the terms or provisions of this Agreement.

        Section 10.9    Attorney Fees.    If any action is brought by any party
to this Agreement or any document or instrument executed in connection herewith
to enforce or interpret its terms or provisions, the party finally adjudicated
to be the prevailing party or finally receiving substantially the relief sought,
shall be entitled to reasonable attorneys' fees and costs incurred in connection
with such action prior to and at trial and on any appeal therefrom, and in any
bankruptcy or insolvency proceeding in which any matters related to this
Agreement are being adjudicated.

        Section 10.10    Payment of Fees and Expenses.    Except as specifically
provided in this Agreement, each party to this Agreement shall be responsible
for, and shall pay, all of its own fees and expenses, including those of its
counsel and accountants, incurred in the negotiation, preparation, and
consummation of this Agreement and the transaction contemplated hereunder.

37

--------------------------------------------------------------------------------


        Section 10.11    Confidential Information.    The parties acknowledge
that the transaction described herein is of a confidential nature and prior to
Closing shall not be disclosed except to Permitted Outside Parties or as
required by law or as necessary to enforce this Agreement. No party shall make
any public disclosure of the specific terms of this Agreement, except as
required by law or as necessary to enforce this Agreement (although nothing
contained herein shall prohibit Buyer from disclosing the existence of this
Agreement to any Tenant, the City of Milpitas, or any other Governmental Entity.
In connection with the negotiation of this Agreement and the preparation for the
consummation of the transaction contemplated hereby, each party acknowledges
that it will have access to confidential information relating to the other
party. Each party shall treat such information as confidential, preserve the
confidentiality thereof, and not duplicate or use such information, except to
Permitted Outside Parties in connection with the transaction contemplated
hereby. In the event of the termination of this Agreement for any reason
whatsoever, Buyer shall return to Seller, all documents, work papers,
engineering and environmental studies and reports and all other materials
(including all copies thereof obtained from Seller in connection with the
transaction contemplated hereby), and each party shall use its reasonably
diligent efforts, including instructing its employees and others who have had
access to such information, to keep confidential and not to use any such
information. The provisions of this Section 10.11 shall survive the Closing or,
if the purchase and sale is not consummated, any termination of this Agreement,
and shall not be subject to the twelve month limitation set forth in
Section 6.2.

        Section 10.12    Performance Due On Day Other Than Business Day.    If
the time period for the performance of any act called for under this Agreement
expires on a Saturday, Sunday or any other day on which banking institutions in
the State of California are authorized or obligated by law or executive order to
close (a "Holiday"), the act in question may be performed on the next succeeding
day that is not a Saturday, Sunday or Holiday.

        Section 10.13    No Joint Venture.    Nothing set forth in this
Agreement shall be construed to create a joint venture between Buyer and Seller.

        Section 10.14    No Memorandum.    Buyer shall not record any memorandum
disclosing this Agreement.

        Section 10.15    Waiver of Jury Trial.    Each party to this Agreement
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action (each, an "Action") (a) arising out of this Agreement,
including any present or future amendment thereof or (b) in any way connected
with or related or incidental to the dealings of the parties or any of them with
respect to this Agreement (as hereafter amended) or any other instrument,
document or agreement executed or delivered in connection herewith, or the
transactions related hereto or thereto, in each case whether such Action is now
existing or hereafter arising, and whether sounding in contract or tort or
otherwise, and regardless of which party asserts such Action; and each party
hereby agrees and consents that any such Action shall be decided by court trial
without a jury, and that any party to this Agreement may file an original
counterpart or a copy of this Section 10.16 with any court as written evidence
of the consent of the parties to the waiver of any right they might otherwise
have to trial by jury.

        Section 10.16    Not an Offer.    The submission of this Agreement to
Buyer or its broker, agent or attorney for review or signature does not
constitute an offer to sell the Property to Buyer or the granting of an option
or other rights with respect to the Property to Buyer. No agreement with respect
to the purchase and sale of the Property shall exist, and this writing shall
have no binding force or effect, until this Agreement shall have been executed
and delivered by Buyer and by Seller and Buyer shall have deposited the Deposit
with Escrow Agent.

        Section 10.17    Limited Liability; Survival.    Neither the partners,
members, managers, employees or agents of Seller or Buyer, nor the shareholders,
officers, directors, employees or agents of any of them shall be liable under
this Agreement and all parties hereto shall look solely to the assets of Seller
or Buyer, as applicable, for the payment of any claim or the performance of any
obligation by Seller or

38

--------------------------------------------------------------------------------


Buyer. Except as otherwise expressly provided in this Agreement or in the
documents and instruments entered into pursuant to this Agreement, no
representations, warranties, covenants, agreements and other obligations of
Seller or Buyer in this Agreement or the other documents and certificates to be
executed in connection herewith shall survive the Closing.

        Section 10.18    No Third Party Beneficiaries.    Nothing in this
Agreement is intended to benefit any third party, or create any third party
beneficiary.

        Section 10.19    Time of Essence.    All times provided for in this
Agreement for the performance of any act shall be strictly construed, time being
of the essence.

        Section 10.20    No Waiver.    No waiver of any of the provisions of
this Agreement shall be deemed, nor shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver, nor shall a waiver in any instance constitute a waiver in any subsequent
instance. No waiver shall be binding unless executed in writing by the party
making the waiver.

        Section 10.21    Further Assurances.    Each party, at the request of
the other, shall execute, acknowledge or have notarized (if appropriate) and
deliver in a timely manner such additional documents, and do such other
additional acts, also in a timely manner, as may be reasonably required in order
to accomplish the intent and purposes of this Agreement.

39

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

SELLER:   GREAT MALL OF THE BAY AREA ASSOCIATES, L.P.,
a Delaware limited partnership
 
 
By:
SREG Great Mall, Inc., a Delaware corporation, its sole general partner
 
 
By:
/s/  THEODORE R. STOTZER      

--------------------------------------------------------------------------------

    Name: Theodore R. Stotzer     Title: Executive Vice President
BUYER:
 
THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
The Mills Corporation, a Delaware corporation, its general partner
 
 
By:
/s/  GREG NEEB      

--------------------------------------------------------------------------------

    Name: Greg Neeb     Title: Executive Vice President
Chief Investment Officer

40

--------------------------------------------------------------------------------


ESCROW AGENT:


        The Escrow Agent is executing this Agreement to evidence its agreement
to hold the Deposit and act as escrow agent in accordance with the terms and
conditions of this Agreement.

    LAWYERS TITLE INSURANCE CORPORATION
 
 
By:
/s/  LINDA RAE PAUL      

--------------------------------------------------------------------------------

Dated: May 8, 2003   Name: Linda Rae Paul     Title: AVP, Sr. Nat'l Commercial
Closer

41

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT OF PURCHASE AND SALE between GREAT MALL OF THE BAY AREA ASSOCIATES,
L.P., a Delaware limited partnership as Seller and THE MILLS LIMITED
PARTNERSHIP, a Delaware limited partnership, as Buyer with Escrow Instructions
for LAWYERS TITLE INSURANCE CORPORATION as Escrow Agent Dated as of May 8, 2003
AGREEMENT OF PURCHASE AND SALE
ARTICLE 1 CERTAIN DEFINITIONS
ARTICLE 2 AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE
ARTICLE 3 BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY
ARTICLE 4 TITLE AND SURVEY
ARTICLE 5 REMEDIES AND DEPOSIT INSTRUCTIONS
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF SELLER
ARTICLE 7 REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
ARTICLE 8 LEASES; MAINTENANCE OF PROPERTY
ARTICLE 9 CLOSING AND CONDITIONS
ARTICLE 10 MISCELLANEOUS
ESCROW AGENT
